Filed with the Securities and Exchange Commission on October 30, 2012 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 460 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 462 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective [] immediately upon filing pursuant to paragraph (b) [X] on October 30, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 460 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed for the purpose of responding to Staff comments with respect to the Trust’s new series:Shenkman Short Duration High Income Fund. TABLE OF CONTENTS SUMMARY SECTION 2 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 8 PORTFOLIO HOLDINGS INFORMATION 16 MANAGEMENT OF THE FUND 16 SHAREHOLDER INFORMATION 20 DIVIDENDS AND DISTRIBUTIONS 34 TOOLS TO COMBAT FREQUENT TRANSACTIONS 35 TAX CONSEQUENCES 37 DISTRIBUTION OF FUND SHARES 38 FINANCIAL HIGHLIGHTS 40 PRIVACY NOTICE 42 Table of Contents - Prospectus 1 SUMMARY SECTION Investment Objective The Shenkman Short Duration High Income Fund (the “Fund”) seeks to generate a high level of current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund’s Class A shares.More information about these and other discounts is available from your financial professional and in the “Class A Shares Sales Charge Reductions and Waivers” section beginning on page23 of the Fund’s Prospectus and the “Breakpoints/Volume Discounts and Sales Charge Waivers” section on page31 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 3.00% None None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held for 90 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.55% 0.55% 0.55% Distribution and Service (Rule 12b-1) Fees 0.25% 1.00% None Other Expenses (includes Shareholder Servicing Plan Fee)(1) 0.66% 0.66% 0.56% Shareholder Servicing Plan Fee 0.10% 0.10% 0.00% Total Annual Fund Operating Expenses 1.46% 2.21% 1.11% Less: Fee Waiver and Expense Reimbursement(2) -0.46% -0.46% -0.46% Net Annual Fund Operating Expenses 1.00% 1.75% 0.65% Other expenses are based on estimated amounts for the current fiscal year. Shenkman Capital Management, Inc. (the “Advisor”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding acquired fund fees and expenses (“AFFE”), interest, taxes, interest and dividends on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.00%, 1.75% and 0.65% of average daily net assets of the Fund’s Class A shares, Class C shares and Institutional Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least January 28, 2014, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Table of Contents - Prospectus 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Class A (if you redeem your shares at the end of the period) Class C (if you redeem your shares at the end of the period) Institutional Class (if you redeem your shares at the end of the period) Class A (if you do not redeem your shares at the end of the period) Class C (if you do not redeem your shares at the end of the period) Institutional Class (if you do not redeem your shares at the end of the period) Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies of the Fund Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities and loans issued by companies that are rated below investment grade (i.e., “junk” bonds and loans). The Fund considers below investment grade securities to include securities with ratings lower than BBB- by Standard & Poor’s® Ratings Group (“S&P”) or Baa3 by Moody’s Investors Service©, Inc. (“Moody’s”), or that are not rated or considered by the Advisor to be equivalent to high yield securities.The Fund generally invests in high yield securities rated CCC or better by S&P or Moody’s, but retains the discretion to invest in even lower rated securities. Table of Contents - Prospectus 3 The fixed income securities and loans in which the Fund expects to invest include traditional corporate bonds, U.S. Government obligations and bank loans to corporate borrowers, and may have fixed, floating or variable rates.The Fund typically focuses on securities that have short durations (i.e., have an expected redemption through maturity, call or other corporate action within three years or less from the time of purchase).The Fund may invest up to 20% of its total assets in foreign fixed-income securities, including those denominated in U.S. dollars or other currencies, and may also invest without limit in Rule 144A fixed-income securities. Additionally, the Fund may invest up to 15% of its total assets in interest rate swaps for hedging purposes, up to 15% of its total assets in convertible bonds, and up to 10% of its total assets in preferred stocks.The Fund may also utilize leverage of no more than 33% of the Fund’s total assets as part of the portfolio management process.In order to purchase securities, the Fund may create leverage by borrowing money against a line of credit.The Fund may also create leverage by borrowing money against a margin account where the Fund’s portfolio holdings and cash serve as collateral for the loan. Duration is a measure of a debt security’s price sensitivity to yield.Higher duration indicates debt securities that are more sensitive to interest rate changes.Bonds with shorter duration are typically less sensitive to interest rate changes.Duration takes into account a debt security’s cash flows over time, including the possibility that a debt security might be prepaid by the issuer or redeemed by the holder prior to its stated maturity date.In contrast, maturity measures only the time until final payment is due. In selecting the Fund’s investments, the Advisor will employ a multi-faceted, “bottom up” investment approach that utilizes three proprietary analytical tools.These three tools include: (1) Quadrant Analysis (which categorizes a company into one of four proprietary categories or quadrants), (2) C.Scope® (which assigns each company a credit score) and (3) Relative Value Monitor (which considers a bond’s yield relative to its risk as compared to other similar investments).These tools are integral to the Advisor in assessing the potential risk and relative value of each investment and also assist the Advisor in identifying companies that are likely to have the ability to meet their interest and principal payments on their debt securities. Table of Contents - Prospectus 4 Investment candidates are analyzed in depth at a variety of risk levels.Investments are not made on the basis of one single factor.Rather, investments are made based on the careful consideration of a variety of factors, including: · Analyses of business risks (including leverage and technology risk) and macro risks (including interest rate trends, capital market conditions and default rates) · Assessment of the industry’s attractiveness and competitiveness · Evaluation of the business, including core strengths and competitive weaknesses · Qualitative evaluation of the management team, including in-person meetings or conference calls with key managers · Quantitative analyses of the company’s financial statements The Advisor adheres to a rules-based sell discipline to identify early credit deterioration.The triggering of certain events, including a decline in the market value of the issue, results in an immediate review of the credit and may lead to an outright sale. Principal Investment Risks Losing all or a portion of your investment is a risk of investing in the Fund.The success of the Fund cannot be guaranteed.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: • Bank Loan Risk.The Fund’s investments in secured and unsecured assignments of bank loans may create substantial risk.In making investments in such loans, which are made by banks or other financial intermediaries to borrowers, the Fund will depend primarily upon the creditworthiness of the borrower for payment of principal and interest. • Convertible Bond Risk.Convertible bonds are hybrid securities that have characteristics of both bonds and common stocks and are therefore subject to both debt security risks and equity risk.Convertible bonds are subject to equity risk especially when their conversion value is greater than the interest and principal value of the bond.The prices of equity securities may rise or fall because of economic or political changes and may decline over short or extended periods of time. • Counterparty Risk. Counterparty risk arises upon entering into borrowing arrangements or derivative transactions and is the risk from the potential inability of counterparties to meet the terms of their contracts. • Credit Risk.The issuers of the bonds and other debt securities held by the Fund may not be able to make interest or principal payments. Table of Contents - Prospectus 5 • Derivatives Risk. The Fund may invest in derivative securities for bona fide hedging purposes.A derivative security is a financial contract whose value is based on (or “derived from”) a traditional security (such as a bond) or a market index.Derivatives involve the risk of improper valuation, the risk of ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. • Foreign Securities Risk.Investments in foreign securities involve certain risks not associated with investments in U.S. companies.Foreign securities in the Fund’s portfolio subject the Fund to the risks associated with investing in the particular country, including the political, regulatory, economic, social and other conditions or events occurring in the country, as well as fluctuations in its currency and the risks associated with less developed custody and settlement practices. • High Yield Risk. High yield debt obligations are speculative investments that are usually issued by highly leveraged (indebted) companies, which means there is an increased risk that these companies might not generate sufficient cash flow to pay their debts.Consequently, high yield securities and loans entail greater risk of loss of principal than securities and loans that are investment grade rated. • Impairment of Collateral Risk.The value of any collateral securing a bond or loan can decline, and may be insufficient to meet the borrower’s obligations or difficult to liquidate.In addition, the Fund’s access to collateral may be limited by bankruptcy or other insolvency laws. • Interest Rate Risk.In general, the value of bonds and other fixed income instruments falls when interest rates rise.Longer term obligations are usually more sensitive to interest rate changes than shorter term obligations. • Investment Risk.The Fund invests primarily in high yield debt obligations issued by companies that may have significant risks as a result of business, financial, market or legal uncertainties.There can be no assurance that the Advisor will correctly evaluate the nature and magnitude of the various factors that could affect the value of, and return on, the Fund’s investments. • Leverage Risk.Leverage is the practice of borrowing money to purchase securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage. • Liquidity Risk.Low or lack of trading volume may make it difficult to sell securities held by the Fund at quoted market prices. Table of Contents - Prospectus 6 • Management Risk. The Fund is subject to management risk because it is an actively managed portfolio.The Advisor’s management practices and investment strategies might not work to produce the desired results. • Market Risk.The prices of some or all of the securities in which the Fund invests may decline for a number of reasons, including in response to economic developments and perceptions about the creditworthiness of individual issuers.There is more risk that prices will go down for investors investing over short time horizons. Market risk may affect a single issuer, sector of the economy, industry, or the market as a whole. • New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. • Preferred Stock Risk.Preferred stocks may bemore volatile than fixed income securities and are more correlated with the issuer’s underlying common stock than fixed income securities.Additionally, the dividend on a preferred stock may be changed or omitted by the issuer. • Rule 144A Securities Risk. The market for Rule 144A securities typically is less active than the market for publicly-traded securities. Rule 144A securities carry the risk that the liquidity of these securities may become impaired, making it more difficult for the Fund to sell these bonds. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information will be available on the Fund’s website at www.shenkmanfunds.com, once the website is operational, or by calling the Fund toll-free at 1-855-SHENKMAN (1-855-743-6562). Management Investment Advisor.Shenkman Capital Management, Inc. is the Fund’s investment advisor. Portfolio Managers.Mark R. Shenkman and Nicholas Sarchese are co-portfolio managers of the Fund.Mr. Shenkman is President and Chief Investment Officer of the Advisor and has been a portfolio manager of the Fund since its inception.Mr. Sarchese is Senior Vice President, Portfolio Manager and Director of Credit Research of the Advisor, and has been a portfolio manager of the Fund since its inception. Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Shenkman Short Duration High Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-855-SHENKMAN (1-855-743-6562), by wire or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Table of Contents - Prospectus 7 Type of Account To Open Your Account To Add to Your Account Class A and Class C Regular Accounts Retirement Accounts Institutional Class All Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in fixed income securities and loans issued by companies that are rated below investment grade (i.e., “junk” bonds and loans).The Fund considers below investment grade securities to include securities with ratings lower than BBB- by S&P or Baa3 by Moody’s, or that are not rated or considered by the Advisor to be equivalent to high yield securities.The Fund generally invests in high yield securities rated CCC or better by S&P or Moody’s but retains the discretion to invest in even lower rated securities. Table of Contents - Prospectus 8 The fixed income securities and loans in which the Fund expects to invest include traditional corporate bonds, U.S. Government obligations and bank loans to corporate borrowers, and may have fixed, floating or variable rates.The Fund typically focuses on securities that have short durations (i.e., have an expected redemption through maturity, call or other corporate action within three years or less from the time of purchase).The Fund may invest up to 20% of its total assets in foreign fixed-income securities, including those denominated in U.S. dollars or other currencies, and may also invest without limit in Rule 144A fixed-income securities. Additionally, the Fund may invest up to 15% of its total assets in interest rate swaps for hedging purposes, up to 15% of its total assets in convertible bonds, and up to 10% of its total assets in preferred stocks.The Fund may also utilize leverage of no more than 33% of the Fund’s total assets as part of the portfolio management process.In order to purchase securities, the Fund may create leverage by borrowing money against a line of credit.The Fund may also create leverage by borrowing money against a margin account where the Fund’s portfolio holdings and cash serve as collateral for the loan. Duration is a measure of a debt security’s price sensitivity to yield.Higher duration indicates debt securities that are more sensitive to interest rate changes.Bonds with shorter duration are typically less sensitive to interest rate changes.Duration takes into account a debt security’s cash flows over time including the possibility that a debt security might be prepaid by the issuer or redeemed by the holder prior to its stated maturity date.In contrast, maturity measures only the time until final payment is due.The following are examples of the relationship between a bond’s maturity and its duration.A 5% coupon bond having a ten-year maturity will have a duration of approximately 7.8 years.Similarly, a 5% coupon bond having a three-year maturity will have a duration of approximately 2.8 years. In selecting the Fund’s investments, the Advisor will employ a multi-faceted, “bottom up” investment approach that utilizes three proprietary analytical tools.These three tools include: (1) Quadrant Analysis, (2) C.Scope® and (3) Relative Value Monitor.These tools are integral to the Advisor in assessing the potential risk and relative value of each investment and also assist the Advisor in identifying companies that are likely to have the ability to meet their interest and principal payments on their debt securities. The Advisor’s “Quadrant Analysis” is predicated on its belief that the high yield market is comprised of four distinct sectors (or “Quadrants”), each of which represents the degree of credit risk associated with an investment.The Advisor assigns a “Quadrant” to each investment based upon the amount of debt the company has outstanding and its ability to generate cash flow.The Advisor allocates investments among the four Quadrants based upon its outlook for risk in the economy and the high yield market.The C.Scope® tool is a numerical scoring system that ranks a proposed investment based on certain criteria, including the company’s financial condition, management and industry ranking.The Relative Value Monitor is a graphical representation of the risk/reward profile of investments.It considers the yield of an investment relative to its risk as compared to other similar investments.Every investment made by the Advisor is categorized into a Quadrant and assigned a C.Scope® score.Additionally, a Relative Value Monitor is created for each investment and updated monthly. Table of Contents - Prospectus 9 The Advisor’s investment philosophy is predicated on the following principles: · Drive performance through a combination of compounding interest income and maintaining a low default rate · Protect capital by minimizing losses when credit fundamentals deteriorate · Base investment decisions on in-depth, bottom-up fundamental credit analysis · Diversify portfolios by issuer and industry · Meet or communicate directly with the issuer’s senior management · Monitor all credits on a systematic basis · Deliberate credit issues among the investment team · Avoid or de-emphasize industries with historically high default rates The Advisor believes that good investment ideas are the result of the careful collection and synthesis of information about each issuer and a disciplined investment process.Investment candidates are analyzed in depth at a variety of risk levels.Investments are not made on the basis of one single factor.Rather, investments are made based on the careful consideration of a variety of factors, including: · Analyses of business risks (including leverage and technology risk) and macro risks (including interest rate trends, capital market conditions and default rates) · Assessment of the industry’s attractiveness and competitiveness · Evaluation of the business, including core strengths and competitive weaknesses · Qualitative evaluation of the management team, including in-person meetings or conference calls with key managers · Quantitative analyses of the company’s financial statements The Advisor adheres to a rules-based sell discipline to identify early credit deterioration, which comprises four “red flags.”The triggering of one or more red flags results in an immediate review of the credit and may lead to an outright sale.The four red flags are:(1) Credit Drift, which is measured by specified declines in the Advisor’s proprietary C.Scope® score; (2) Quadrant Drift, which occurs when a company is re-categorized into a lower proprietary Quadrant; (3) Current Price Drift, which is measured by specified declines in the market price of a company’s bond and/or the issue has widened from its initial issue spread; and (4) Management Drift, which occurs when the company’s management deviates from its stated strategic direction or fails to make good on its promises. Table of Contents - Prospectus 10 Temporary Defensive Investment Strategies For temporary defensive purposes, the Advisor may invest up to 100% of the Fund’s total assets in high-quality, short-term debt securities and money market instruments.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in the Fund not achieving its investment objective.Furthermore, to the extent that the Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Principal Risks of Investing in the Fund There is no assurance that the Fund’s investment objective will be achieved.Because prices of securities fluctuate, the value of an investment in the Fund will vary as the market value of its investment portfolio changes.By itself, the Fund is not a complete, balanced investment plan, and the risk exists that you could lose all or a portion of your investment in the Fund.A detailed description of the related risks of investing in the Fund that may adversely affect the Fund’s net asset value (“NAV”) or total return is discussed below. Bank Loan Risk.The Fund’s investments in assignments of secured and unsecured bank loans may create substantial risk.In making investments in such loans, which are made by banks or other financial intermediaries to borrowers, the Fund will depend primarily upon the creditworthiness of the borrower for payment of principal and interest.If the Fund does not receive scheduled interest or principal payments on such indebtedness, the Fund’s share price could be adversely affected.The Fund may invest in loans that are rated by a nationally recognized statistical rating organization or are unrated, and may invest in loans of any credit quality, including “distressed” companies with respect to which there is a substantial risk of losing the entire amount invested.In addition, certain bank loans in which the Fund may invest may be illiquid and, therefore, difficult to value and/or sell at a price that is beneficial to the Fund. Table of Contents - Prospectus 11 Convertible Bond Risk.Convertible bonds are hybrid securities that have characteristics of both bonds and common stocks and are therefore subject to both debt security risk and conversion value-related equity risk. Convertible bonds are similar to other fixed-income securities because they usually pay a fixed interest rate and are obligated to repay principal on a given date in the future. The market value of fixed-income securities tends to decline as interest rates increase. Convertible bonds are particularly sensitive to changes in interest rates when their conversion to equity feature is small relative to the interest and principal value of the bond. Convertible issuers may not be able to make principal and interest payments on the bond as they become due. Convertible bonds may also be subject to prepayment or redemption risk. If a convertible bond held by the Fund is called for redemption, the Fund will be required to surrender the security for redemption and convert it into the issuing company's common stock or cash at a time that may be unfavorable to the Fund. Convertible securities have characteristics similar to common stocks especially when their conversion value is greater than the interest and principal value of the bond. The prices of equity securities may rise or fall because of economic or political changes. Stock prices in general may decline over short or even extended periods of time. Market prices of equity securities in broad market segments may be adversely affected by a prominent issuer having experienced losses or by the lack of earnings or such an issuer's failure to meet the market's expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer, such as changes in interest rates. When a convertible bond's value is more closely tied to its conversion to stock feature, it is sensitive to the underlying stock's price. Counterparty Risk.Counterparty risk arises upon entering into borrowing arrangements or derivative transactions and is the risk from the potential inability of counterparties to meet the terms of their contracts.If the counterparty defaults, the Fund’s losses will generally consist of the net amount of contractual payments that it has not yet received, though the Fund’s maximum risk due to counterparty credit risk could extend to the notional amount of the contract should the underlying asset on which the contract is written have no offsetting market value. The “notional value” is generally defined as the value of the derivative’s underlying assets at the spot price. The Fund could be exposed to increased leverage risk should it finance derivative transactions without holding cash or cash equivalents equal to the notional value of its derivative positions. Credit Risk.The risk that a company will not be able to repay its debt.The Fund invests primarily in “high yield” securities and loans (i.e., rated below Baa3 or BBB- by one or more nationally recognized statistical rating organizations or are unrated but are of comparable credit quality to obligations rated below investment-grade).High yield securities and loans have greater credit risk than more highly rated debt obligations and have a greater possibility that an adverse change in the financial condition of the issuer or the economy may impair the ability of the issuer to make payments of principal and interest.Bankruptcy and similar laws applicable to issuers of the high yield securities and loans may also limit the amount of the Fund’s recovery if the issuer becomes insolvent.High yield securities and loans have historically experienced greater default rates than has been the case for investment-grade securities. Table of Contents - Prospectus 12 Derivatives Risk. A derivative security is a financial contract whose value is based on (or “derived from”) a traditional security (such as a bond) or a market index.The Fund may invest in derivative securities for bona fide hedging purposes. The risk exists that the derivative instrument will not provide the anticipated protection, which could cause the Fund to lose money on both derivative transaction and the exposure the Fund sought to hedge against.Derivatives also involve the risk of improper valuation, the risk of ambiguous documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying security. Foreign Securities Risk.Foreign economies may differ from domestic companies in the same industry.Foreign companies or entities are frequently not subject to accounting and financial reporting standards applicable to U.S. companies, and there may be less information available about foreign issuers.Securities of foreign issuers are generally less liquid and more volatile than those of comparable domestic issuers.Investment in foreign issuers includes risks such as less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict an underlying fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. High Yield Risk.High yield securities (or “junk bonds”) entail greater risk of loss of principal because of their greater exposure to credit risk.High yield debt obligations are speculative investments that are usually issued by highly leveraged (indebted) companies, which means there is an increased risk that these companies might not generate sufficient cash flow to pay their debts.Below investment grade securities may also be less liquid than higher quality securities, and may cause income and principal losses for the Fund.If there is a “flight to safety,” the market’s perception of “high yield” securities may turn negative, and these types of securities may become classified as “high risk.”Consequently, high yield securities and loans entail greater risk of loss of principal than securities and loans that are investment grade rated. Impairment of Collateral Risk.The value of any collateral securing a bond or loan can decline, and may be insufficient to meet the borrower’s obligations or difficult to liquidate.In addition, the Fund’s access to collateral may be limited by bankruptcy or other insolvency laws.Further, certain floating rate loans may not be fully collateralized and may decline in value. Table of Contents - Prospectus 13 Interest Rate Risk.In general, the value of bonds and other fixed income instruments falls when interest rates rise.Longer term obligations are usually more sensitive to interest rate changes than shorter term obligations.So the longer the duration of a fixed income obligation, the more its value typically falls in response to an increase in interest rates.Historically, there have been extended periods of increases in interest rates that have caused significant declines in bond prices.Although the value of the Fund’s investments will vary, the Advisor expects the Fund’s investments in high yield loans, which have floating rates, to help minimize fluctuations in value as a result of changes in market interest rates.However, because floating rates on these loans only reset periodically, changes in prevailing interest rates can be expected to cause some fluctuation in the value of that portion of the Fund’s portfolio.Similarly, a sudden and significant increase in market interest rates may cause a decline in the value of the Fund’s portfolio. Investment Risk.The Fund invests primarily in debt obligations issued by non-investment grade companies that may have significant risks as a result of business, financial, market or legal uncertainties.There can be no assurance that the Advisor will correctly evaluate the nature and magnitude of the various factors that could affect the value of, and return on, the Fund’s investments.Prices of the investments held by the Fund may be volatile, and a variety of other factors that are inherently difficult to predict, such as domestic or international economic and political developments, may significantly affect the results of the Fund’s activities and the value of its investments. Leverage Risk.Leverage is the practice of borrowing money to purchase securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.Accordingly, any event that adversely affects the value of an investment, either directly or indirectly, would be magnified to the extent that leverage is used.The cumulative effect of the use of leverage, directly or indirectly, in a market that moves adversely to the investments of the entity employing leverage could result in a loss to the Fund that would be greater than if leverage were not employed.Additionally, any leverage obtained, if terminated on short notice by the lender, could result in the Fund being forced to unwind positions quickly and at prices below what the Fund deems to be fair value for the positions. Liquidity Risk.Low or lack of trading volume may make it difficult to sell securities held by the Fund at quoted market prices.The Fund’s investments may at any given time consist of significant amounts of securities that are thinly traded or for which no market exists.For example, the investments held by the Fund may not be liquid in all circumstances so that, in volatile markets, the Advisor may not be able to close out a position without incurring a loss.The foregoing risks may be accentuated when the Fund is required to liquidate positions to meet withdrawal requests.Additionally, floating rate loans generally are subject to legal or contractual restrictions on resale, may trade infrequently, and their value may be impaired when the Fund needs to liquidate such loans. High yield bonds and loans generally trade only in the over-the-counter market rather than on an organized exchange and may be more difficult to purchase or sell at a fair price, which could have a negative impact on the Fund’s performance. Table of Contents - Prospectus 14 Management Risk. The Fund is subject to management risk because it is an actively managed portfolio.The Advisor’s management practices and investment strategies might not work to produce the desired results and may underperform market indices or other funds.Additionally, the Advisor will invest and trade without regard to portfolio turnover considerations, and the Fund’s annual portfolio turnover rate and investment costs and charges may, therefore, be greater than the turnover rates and costs of other types of investment vehicles. Market Risk.The prices of some or all of the securities in which the Fund invests may decline for a number of reasons, including in response to economic developments and perceptions about the creditworthiness of individual issuers.There can be no assurance that what is perceived as an investment opportunity will not, in fact, result in substantial losses. There is more risk that prices will go down for investors investing over short time horizons. New Fund Risk. The Fund is new with no operating history.There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.The Board can liquidate the Fund without shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Preferred Stock Risk.The risk that the value of preferred stocks may decline due to general market conditions which are not specifically related to a particular company or to factors affecting a particular industry or industries. Preferred stocks may be more volatile than fixed income securities and are more correlated with the issuer’s underlying common stock than fixed income securities.While most preferred stocks pay a dividend, the Fund may purchase preferred stock where the issuer has omitted, or is in danger of omitting, payment of its dividend. Rule 144A Securities Risk.The market for Rule 144A securities typically is less active than the market for public securities.Rule 144A securities carry the risk that the trading market may not continue and the Fund might be unable to dispose of these securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements. Table of Contents - Prospectus 15 PORTFOLIO HOLDINGS INFORMATION A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”).Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings reports on Form N-Q.Additionally, the Fund’s top-ten holdings will be posted within 10 business days after each month end on the Fund’s website, www.shenkmanfunds.com, once the website is operational.The annual and semi-annual reports are available by contacting the Shenkman Short Duration High Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-855-SHENKMAN (1-855-743-6562) and on the SEC’s website at www.sec.gov.A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the SAI. MANAGEMENT OF THE FUND Investment Advisor The Fund’s investment advisor, Shenkman Capital Management, Inc., 461 Fifth Avenue, New York, New York 10017, is an SEC registered firm formed in 1985.Since its inception, the Advisor’s business has been dedicated exclusively to researching and investing in highly levered companies (i.e., “high yield” companies).As of September 30, 2012, the Advisor had over $22 billion in assets under management. The Advisor is responsible for the day-to-day management of the Fund in accordance with the Fund’s investment objective and policies. The Advisor also furnishes the Fund with office space and certain administrative services, and provides the personnel needed by the Fund.As compensation, the Fund pays the Advisor a monthly management fee that is calculated at the annual rate of 0.55% of the Fund’s average daily net assets. A discussion regarding the basis of the Board’s approval of the Fund’s investment advisory agreement will be included in the Fund’s semi-annual report for the period ending March 31, 2013. The Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series. Table of Contents - Prospectus 16 Portfolio Managers The following individuals are primarily responsible for the day-to-day management of the Fund’s portfolio. Mark R. Shenkman, President and Chief Investment Officer Mark R. Shenkman founded the Advisor in 1985.He has 43 years of investment experience, and 35 years of high yield investment experience.He is responsible for the overall implementation of the Advisor’s Short Duration High Income strategy.Mr. Shenkman received a B.A. in Political Science from the University of Connecticut and an M.B.A. from The George Washington University.Mr. Shenkman also received a Doctor of Humane Letters, honoris causa, from the University of Connecticut. Nicholas Sarchese, CFA, Senior Vice President, Portfolio Manager and Director of Credit Research Mr. Sarchese joined the Advisor in 2003.He has 17 years of investment experience in corporate fixed income including 13 years of high yield experience.He has been the portfolio manager for the Advisor’s Short Duration High Income strategy since its inception in 2010 and has been managing high yield portfolios since 2009.Mr. Sarchese received a B.S. degree in Finance and Management from New York University’s Stern School of Business and is a CFA charterholder. He is a member of the CFA Institute and the New York Society of Securities Analysts. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and their ownership of securities in the Fund. Other Service Providers U.S. Bancorp Fund Services, LLC (the “Transfer Agent”) provides certain administration, fund and transfer agency services to the Fund.U.S. Bank N.A., an affiliate of the Transfer Agent, serves as the custodian to the Fund. Fund Expenses The Fund is responsible for its own operating expenses, including Rule 12b-1 fees, shareholder servicing plan fees, custodian fees, taxes, transfer agency fees, interest and other customary Fund expenses.However, the Advisor has contractually agreed to waive all or a portion of its management fees and pay Fund expenses (excluding AFFE, interest, taxes, and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.00% of the average daily net assets of the Fund’s Class A shares, 1.75% of the average dailynet assets of the Fund’s Class C shares, and 0.65% of the average daily net assets of the Fund’s Institutional Class shares, through at least January 28, 2014.The term of the Fund’s operating expenses limitation agreement, subject to its annual approval by the Board, is indefinite, and it can only be terminated by the Board.Any waiver in management fees or payment of Fund expenses made by the Advisor may be recouped by the Advisor in subsequent fiscal years if the Advisor so requests.This recoupment may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the Expense Caps.The Advisor may request recoupment for management fee waivers and Fund expense payments made in the prior three fiscal years from the date the fees were waived and expenses were paid.Any such recoupment is contingent upon the subsequent review and approval of the recouped amounts by the Board. Table of Contents - Prospectus 17 Similarly Managed Account Performance As of the date of this Prospectus, the Fund has not yet completed a full calendar year of investment operations.When the Fund has completed a full calendar year of investment operations, this Prospectus will include charts that show calendar year total returns, highest and lowest quarterly returns and average annual total returns (before and after taxes) compared to an appropriate benchmark index.This information could serve as a basis for investors to evaluate the Fund’s performance and risks by looking at how the Fund’s performance varies from year to year and how the Fund’s performance compares to an appropriate broad-based securities market index. The Fund will, however, be managed in a manner that is substantially similar to certain other accounts (the “Shenkman Capital Short Duration Composite”) managed by the Advisor.The Shenkman Capital Short Duration Composite has an investment objective, and policies, strategies and risks substantially similar to those of the Fund.Shenkman Capital Management, Inc. is a registered investment adviser and the individuals responsible for the management of the Shenkman Capital Short Duration Composite are the same individuals responsible for the management of the Fund.You should not consider the past performance of the Shenkman Capital Short Duration Composite as indicative of the future performance of the Fund. The following table sets forth performance data relating to the Shenkman Capital Short Duration Composite, which represents all of the accounts managed by the Advisor in a substantially similar manner to the Fund.As of September 30, 2012, the Shenkman Capital Short Duration Composite was comprised of seven accounts and had assets of approximately $919 million.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against an appropriate index, and does not represent the performance of the Fund.The Shenkman Capital Short Duration Composite is not subject to the same types of expenses to which the Fund is subject and may be rebalanced differently and less frequently than the Fund, which will affect, among other things, transaction costs and performance.Additionally, the Shenkman Capital Short Duration Composite is not subject to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act of 1940, as amended, or Subchapter M of the Internal Revenue Code of 1986, as amended.Consequently, the performance results for the Shenkman Capital Short Duration Composite expressed below could have been adversely affected if it had been regulated as an investment company under the federal securities laws and the Internal Revenue Code. Table of Contents - Prospectus 18 Shenkman Capital Management, Inc. - Shenkman Capital Short Duration Composite As of 9/30/12 (annualized) Year-to-date (9/30/12) One Year Since Inception (4/1/10) Shenkman Capital Short Duration Composite (Gross) 5.63% 9.33% 7.24% Shenkman Capital Short Duration Composite (Net) 5.00% 8.47% 6.40% BofA Merrill Lynch 0-3 Year US Treasury Index (G1QA)(1) 0.29% 0.44% 1.10% BofA Merrill Lynch 0-3 Year Duration-to-Worst US High Yield Constrained Index (HUCS)(2) 8.35% 12.94% 7.69% (1) The BofA Merrill Lynch 0-3 Year US Treasury Index (G1QA) tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years.It is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. (2) The BofA Merrill Lynch 0-3 Year Duration-to-Worst US High Yield Constrained Index (HUCS) tracks the performance of short-term US dollar denominated below investment grade corporate debt publicly issued in the US domestic market that has a duration-to-worst less than three years and a remaining to final maturity of at least one month.It is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. The Shenkman Capital Short Duration Composite includes all fully discretionary fee paying accounts that employ the Shenkman Capital Short Duration Investment Strategy and, as of September 1, 2012, excludes accounts that prohibit investments in securities rated below B3/B- by any rating agency.Returns of the Shenkman Capital Short Duration Composite are presented gross and net of management fees.Performance results include the reinvestment of all interest, distributions and other earnings and takes into account realized and unrealized gains and losses.The performance returns reflect the deduction of all investment expenses without provision for federal or state income taxes.Custodial fees, if any, were not included in the calculation.The Shenkman Capital Short Duration Composite includes both tax-exempt and taxable accounts. The fees and expenses associated with an investment in the Shenkman Capital Short Duration Composite are lower than the fees and expenses (after taking into account the Expense Caps) associated with an investment in the Fund’s Class A shares and Class C shares, but higher than the fees and expenses (after taking into account the Expense Cap) associated with an investment in the Fund’s Institutional Class shares.Accordingly, if the Shenkman Capital Short Duration Composite’s expenses were adjusted for the Fund’s Class A or Class C expenses, its net performance would have been lower than shown, and if the Shenkman Capital Short Duration Composite’s expenses were adjusted for the Fund’s Institutional Class expenses, its net performance would have been higher than shown. Table of Contents - Prospectus 19 The Advisor’s method of calculating performance differs from the SEC’s standardized method of calculating performance and may produce different results.The U.S. dollar is the currency used to express performance of the Shenkman Capital Short Duration Composite. SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Fund are sold at the NAV per share, plus any applicable sales charge.The NAV per share is calculated as of the close of regular trading (generally, 4:00p.m., Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.However, the Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The NYSE is closed on weekends and most national holidays, including New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.The NAV will not be calculated on days when the NYSE is closed for trading. Purchase and redemption requests are priced based on the next NAV per share calculated after receipt of such requests.The NAV is the value of the Fund’s securities, cash and other assets, minus all expenses and liabilities (assets – liabilities NAV).The NAV per share is determined by dividing the Fund’s NAV by the number of shares outstanding (NAV/ # of shares NAV per share).The NAV takes into account the expenses and fees of the Fund, including management and administration fees, which are accrued daily. In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced.The Board will regularly evaluate whether the Fund’s fair valuation pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. Table of Contents - Prospectus 20 Trading in Foreign Securities In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV per share is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV per share.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV per share in advance of the time the NAV per share is calculated.The Advisor anticipates that the Fund’s portfolio holdings will be fair valued when market quotations for those holdings are considered unreliable. Description of Share Classes The Trust has adopted a multiple class plan that allows the Fund to offer one or more classes of shares.The Fund has registered three classes of shares – Class A shares, Class C shares and Institutional Class shares.Class C shares are not currently available for purchase.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses as outlined below and may have different share prices: Table of Contents - Prospectus 21 ClassA Shares Class C Shares InstitutionalShares Maximum Sales Charge 3.00% None None Contingent Deferred Sales Charge None(1) 1.00%(2) None Redemption Fee 1.00%/90 day holding period 1.00%/90 day holding period 1.00%/90 day holding period Distribution and Service (Rule 12b-1) Fees 0.25% 1.00% None Shareholder Servicing Plan Fee 0.10% 0.10% None You will not pay a sales charge if you purchase $1,000,000 or more of Class A shares.However, if you were to sell those shares within 18 months of purchase, you may be subject to a contingent deferred sales charge (“CDSC”) of 1.00% of the value of the Class A shares when they were purchased unless the dealer of record waived its commission.A sales charge does not apply to shares you purchase through reinvestment of dividends or distributions. So, you never pay a CDSC on any increase in your investment above the initial offering price. If you sell (redeem) your Class C shares within 18 months of purchase, you will have to pay a CDSC of 1.00% which is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less. More About Class A Shares Class A shares of the Fund are retail shares that require that you pay a sales charge when you invest in the Fund, unless you qualify for a reduction or waiver of the sales charge.Class A shares are also subject to a 0.25% distribution and service (Rule 12b-1) fee and a 0.10% shareholder service fee, each of which are assessed against the daily net assets of the Fund. If you purchase Class A shares of the Fund you will pay the public offering price (“POP”), which is the NAV per share next determined after your order is received plus a sales charge (shown in percentages below) depending on the amount of your investment.Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as “breakpoint thresholds,” the POP is lower for these purchases.The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the NAV of those shares.Because of rounding in the calculation of the POP, the actual sales charge you pay may be more or less than that calculated using the percentages shown below.The sales charge does not apply to shares purchased with reinvested dividends.The sales charge is calculated as follows: Table of Contents - Prospectus 22 Investment Amount SalesCharge as % of Offering Price(1) Sales Charge as % of Net Amount Invested Dealer Reallowance(2) Less than $100,000 3.00% 3.09% 3.00% $100,000 to $499,999 2.50% 2.56% 2.50% $500,000 to $999,999 1.25% 1.27% 1.25% $1,000,000 and more 0.00% 0.00% 0.00%(2) Offering price includes the front-end sales load.The sales charge you pay may differ slightly from the amount set forth above because of rounding that occurs in the calculation used to determine your sales charge. If you purchase $1 million worth of shares or more, you will pay no initial sales load. However, in this case, if you were to sell your shares within 18 months of purchase, you would pay a CDSC of up to 1.00% of the value of the Class A shares when they were purchased, unless the dealer of record waived its commission.A sales charge does not apply to shares you purchase through reinvestment of dividends or distributions. So, you never pay a CDSC on any increase in your investment above the initial offering price. The Distributor will receive all initial sales charges for the purchase of Class A shares of the Fund without a dealer of record. Class A Shares Sales Charge Reductions and Waivers The sales charge on Class A shares of the Fund may be reduced or waived based on the type of transaction, the combined market value of your accounts or intended investment, and for certain groups or classes of shareholders.If you believe you are eligible for any of the following reductions or waivers, it is up to you to ask the selling agent or shareholder servicing agent for the reduction or waiver and to provide appropriate proof of eligibility.The programs described below and others are explained in greater detail in the SAI. Reinvested Distributions:You pay no sales charges on Class A shares you buy with reinvested distributions from Class A distributions from the Fund. Breakpoint Thresholds:You may reduce the sales charge on Class A shares by investing an amount to meet one of the breakpoint thresholds indicated in table above. Account Reinstatement:You pay no sales charges on Class A shares you purchase with the proceeds of a redemption of Class A shares of the Fund within 30 days of the date of the redemption.To reinvest in Class A shares at NAV (without paying a sales charge), you must notify the Fund in writing or notify your financial intermediary. Letter of Intent (“LOI”):By signing an LOI prior to purchase, you pay a lower sales charge now in exchange for promising to invest an amount within the next 13 months sufficient to meet one of the above breakpoint thresholds.The investment must satisfy the initial purchase agreement.Reinvested distributions do not count as purchases made during this period.The Fund will hold in escrow shares equal to approximately 3.00% of the amount of shares you indicate you will buy in the LOI.If you do not invest the amount specified in the LOI before the expiration date, the Transfer Agent will redeem a sufficient amount of escrowed shares to pay the difference between the reduced sales load you paid and the sales load you would have paid based on the total amount actually invested in Class A shares as of the expiration date.Otherwise, the Transfer Agent will release the escrowed shares when you have invested the agreed amount.Any shares purchased within 90 days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date. Table of Contents - Prospectus 23 Rights of Accumulation (“ROA”):You may combine the value at the current POP of ClassA shares of the Fund with a new purchase of Class A shares of the Fund to reduce the sales charge on the new purchase.The sales charge for the new shares will be figured at the rate in the table above that applies to the combined value of your currently owned shares and the amount of the new investment.ROA allow you to combine the value of your account with the value of other eligible accounts for purposes of meeting the breakpoint thresholds above.You may also aggregate your eligible accounts with the eligible accounts of members of your immediate family to obtain a breakpoint discount. The types of eligible accounts that may be aggregated to obtain the breakpoint discounts described above include individual accounts, joint accounts and certain IRAs.Eligible accounts also include accounts registered in the name of your financial intermediary through which you own shares in the Fund.In addition, a fiduciary can count all shares purchased for a trust, estate or other fiduciary account (including one or more employee benefit plans of the same employer) that has multiple accounts. For the purpose of obtaining a breakpoint discount or sales charge waiver, members of your “immediate family” include those family members living in the same household as you, such as your spouse, domestic partner, child, stepchild, parent, sibling, grandchild and grandparent, in each case including in-law and adoptive relationships. Table of Contents - Prospectus 24 Certain groups or classes of shareholders: If you fall into any of the following categories, you can buy Class A shares at NAV without a sales charge: · Current and retired employees, directors/trustees and officers of: o The Trust; o The Advisor and its affiliates; and o Immediate family members of any of the above. · Any trust, pension, profit sharing or other benefit plan for current and retired employees, directors/trustees and officers of the Advisor and its affiliates. · Current employees of: o The Transfer Agent; o Broker-dealers who act as selling agents for the Fund; and o Immediate family members of any of the above who live in the same household. · Qualified registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Fund’s distributor that allows for load-waived Class A shares purchases. · Qualified broker-dealers who have entered into an agreement with the Fund’s distributor that allows for load-waived Class A shares purchases. The Fund also reserves the right to enter into agreements that reduce or eliminate sales charges for groups or classes of shareholders, or for Fund shares included in other investment plans such as “wrap accounts.” If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account. Those terms and conditions may supersede the terms and conditions discussed here. Contact your selling agent for further information. More information regarding the Fund’s sales charges, breakpoint thresholds and waivers is available in the SAI, which will be available free of charge on the Fund’s website: www.shenkmanfunds.com, once the website is operational. More About Class C Shares You can buy Class C shares at the offering price, which is the NAV without an up-front sales charge.Class C shares are subject to a shareholder servicing plan fee of 0.10% and an annual distribution and service (Rule 12b-1) fee of 1.00%.Of the 1.00% fee, an annual 0.75% distribution fee compensates your financial intermediary for providing distribution services and an annual 0.25% service fee compensates your financial intermediary for providing ongoing service to you.The Advisor pays your financial intermediary a 1.00% up-front sales commission, which includes an advance of the first year’s distribution and service fees.The Advisor receives the distribution and service fees from the Distributor in the first year to reimburse itself for paying your financial intermediary a 1.00% up-front sales commission. If you sell (redeem) your Class C shares within 18 months of purchase, you will have to pay a CDSC of 1.00% which is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less.For example, if you purchased $10,000 worth of shares, which due to market fluctuation has appreciated to $15,000, the CDSC will be assessed on your $10,000 purchase.If that same $10,000 purchase has depreciated to $5,000, the CDSC will be assessed on the $5,000 value.For purposes of calculating the CDSC, the start of the eighteen-month holding period is the first day of the month in which the purchase was made.The Fund will use the FIFO method when taking the CDSC. Table of Contents - Prospectus 25 Investments of $1 million or more for purchase into Class C will be rejected.Your financial intermediary is responsible for placing individual investments of $1 million or more into Class A. Waiving Your CDSC The Advisor reserves the right to waive the CDSC for certain groups or classes of shareholders.If you fall into any of the following categories, you can redeem Class C shares without a CDSC: · You will not be assessed a CDSC on Fund shares you redeem that were purchased with reinvested distributions. · You will not be assessed a CDSC on Fund shares redeemed for account and transaction fees (e.g., returned investment fee) and redemptions through a systematic withdrawal plan. · The Transfer Agent will waive the CDSC for all redemptions made because of scheduled (Internal Revenue Code Section 72(t)(2) withdrawal schedule) or mandatory (withdrawals generally made after age 70½ according to Internal Revenue Service (IRS) guidelines) distributions from traditional IRAs and certain other retirement plans.(See your retirement plan information for details.) · The Transfer Agent will waive the CDSC for redemptions made in the event of the last surviving shareholder’s death or for a disability suffered after purchasing shares.(“Disabled” is defined in Internal Revenue Code Section 72(m)(7)). · The Transfer Agent will waive the CDSC for redemptions made at the direction of the Trust in order to, for example, complete a merger or effect a Fund liquidation. · The Transfer Agent will waive the Class C shares CDSC if the dealer of record waived its commission with the Fund’s or Advisor’s approval. The Fund also reserves the right to enter into agreements that reduce or eliminate the CDSC for groups or classes of shareholders, or for Fund shares included in other investment plans such as “wrap accounts.”If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account.Those terms and conditions may supersede the terms and conditions discussed here.Contact your selling agent for further information.You must notify the Fund or your financial intermediary if you are eligible for these sales charge waivers at the time of your transaction. Table of Contents - Prospectus 26 More About Institutional Class Shares Institutional Class shares of the Fund are offered without any sales charge on purchases sales and without any ongoing distribution and service (Rule 12b-1) or shareholder service fee.The minimum initial investment for Institutional Class shares is $1,000,000.If you purchase Institutional Class shares, you will pay the NAV per share next determined after your order is received. How to Buy Shares Minimum Investment. The minimum investment requirements may be waived from time to time by the Fund.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Class A and Class C Regular Accounts Retirement Accounts Institutional Class All Accounts Initial Purchases.To buy shares of the Fund for the first time, you must complete an account application and send it together with your check for the amount you wish to invest in the Fund to the address below.Account applications will be available on the Fund’s website at:www.shenkmanfunds.com, once the website is operational, or by calling 1-855-SHENKMAN (1-855-743-6562). Additional Purchases. To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Fund’s Transfer Agent.If your payment is returned for any reason, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent.You may also be responsible for any loss sustained by the Fund. Payment Information.You may purchase shares of the Fund by check, by wire transfer, via electronic funds transfer through the Automated Clearing House (“ACH”) network or through a bank or through one or more brokers authorized by the Fund to receive purchase orders.Please use the appropriate account application when purchasing by mail or wire.If you have any questions or need further information about how to purchase shares of the Fund, you may call a customer service representative of the Fund toll-free at 1-855-SHENKMAN (1-855-743-6562).The Fund reserves the right to reject any purchase order.For example, a purchase order may be refused if, in the Advisor’s opinion, it is so large that it would disrupt the management of the Fund.Orders may also be rejected from persons believed by the Fund to be “market timers.” Table of Contents - Prospectus 27 All checks must be in U.S. dollars drawn on a domestic U.S. bank.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.Also, to prevent check fraud, the Fund will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. General Information.In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Trust’s Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P. O. Box will not be accepted. Please contact the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562) if you need additional assistance when completing your account application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Shares of the Fund have not been registered for sale outside of the United States.The Advisor generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchasing Shares by Mail Please complete the account application and mail it with your check, payable to the Shenkman Short Duration High Income Fund, to the Transfer Agent at the following address: Shenkman Short Duration High Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may not send an account application via overnight delivery to a United States Postal Service post office box. If you wish to use an overnight delivery service, send your account application and check to the Transfer Agent at the following address: Table of Contents - Prospectus 28 Shenkman Short Duration High Income Fund c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Note: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Purchasing Shares by Telephone If you have been authorized to perform telephone transactions (either by completing the required portion of your account application or by subsequent arrangement in writing with the Fund), you may purchase additional shares by calling the Fund toll-free at 1-855-SHENKMAN (1-855-743-6562).You may not make your initial purchase of the Fund’s shares by telephone.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the ACH network.You must have banking information established on your account prior to making a telephone purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern Time, shares will be purchased at the applicable price next calculated.For security reasons, requests by telephone may be recorded.Once a telephone transaction has been placed, it cannot be cancelled or modified. Purchasing Shares by Wire Transfer If you are making your initial investment in the Fund, before wiring funds, the Transfer Agent must have a completed account application.You can mail or overnight deliver your account application to the Transfer Agent at the above address.Upon receipt of your completed account application, the Transfer Agent will establish an account on your behalf.Once your account is established, you may instruct your bank to send the wire.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: U.S. Bank National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA No. 075000022 Credit: U.S. Bancorp Fund Services, LLC Account No. 112-952-137 Further Credit: Shenkman Short Duration High Income Fund Shareholder Registration: Shareholder Account Number: Table of Contents - Prospectus 29 If you are making a subsequent purchase, your bank should wire funds as indicated above.Before each wire purchase, you should be sure to notify the Transfer Agent.It is essential that your bank include complete information about your account in all wire transactions.If you have questions about how to invest by wire, you may call the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562).Your bank may charge you a fee for sending a wire payment to the Fund. Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.Neither the Fund nor U.S. Bank N.A. is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. Automatic Investment Plan Once your account has been opened with the initial minimum investment, you may make additional purchases of shares of the Fund at regular intervals through the Automatic Investment Plan (“AIP”).The AIP provides a convenient method to have monies deducted from your bank account, for investment into the Fund on a monthly or quarterly basis.In order to participate in the AIP, each purchase must be in the amount of $100 or more, and your financial institution must be a member of the ACH network.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the Automatic Investment Plan section on the account application or call the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562) with any questions.Any request to change or terminate your AIP should be submitted to the Transfer Agent at least five business days prior to the automatic investment date. Retirement Accounts The Fund offers prototype documents for a variety of retirement accounts for individuals and small businesses.Please call 1-855-SHENKMAN (1-855-743-6562) for information on: · Individual Retirement Plans, including Traditional IRAs and Roth IRAs. · Small Business Retirement Plans, including Simple IRAs and SEP IRAs. There may be special distribution requirements for a retirement account, such as required distributions or mandatory Federal income tax withholdings.For more information, call the number listed above. You may be charged a $15 annual account maintenance fee for each retirement account up to a maximum of $30 annually and a $25 fee for transferring assets to another custodian or for closing a retirement account.Fees charged by institutions may vary. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold Federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Table of Contents - Prospectus 30 Purchasing and Selling Shares through a Broker You may buy and sell shares of the Fund through certain brokers and financial intermediaries (and their agents) (collectively, “Brokers”) that have made arrangements with the Fund to sell its shares.When you place your order with such a Broker, your order is treated as if you had placed it directly with the Transfer Agent, and you will pay or receive the applicable price next calculated by the Fund.The Broker holds your shares in an omnibus account in the Broker’s name, and the Broker maintains your individual ownership records.Either the Fund or the Advisor may pay the Broker for maintaining these records as well as providing other shareholder services.The Broker may charge you a fee for handling your order.The Broker is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus. How to Sell Shares You may sell (redeem) your Fund shares on any day the Fund and the NYSE are open for business either directly to the Fund or through your financial intermediary. In Writing You may redeem your shares by simply sending a written request to the Transfer Agent.You should provide your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration and include a signature guarantee(s), if necessary.You should send your redemption request to: Regular Mail Overnight Express Mail Shenkman Short Duration High Income Fund Shenkman Short Duration High Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 NOTE: The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - Prospectus 31 By Telephone If you complete the Telephone Options portion of the account application, you may redeem all or some of your shares, up to $100,000, by calling the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562) before the close of trading on the NYSE.This is normally 4:00p.m., Eastern Time.Redemption proceeds will be processed on the next business day and sent to the address that appears on the Transfer Agent’s records or via ACH to a previously established bank account.If you request, redemption proceeds will be wired on the next business day to the bank account you designated on the account application.The minimum amount that may be wired is $1,000.A wire fee of $15 will be deducted from your redemption proceeds for complete and share certain redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.Telephone redemptions cannot be made if you notified the Transfer Agent of a change of address within 15calendar days before the redemption request.If you have a retirement account, you may not redeem your shares by telephone. You may request telephone redemption privileges after your account is opened by calling the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562) for instructions. You may encounter higher than usual call wait times during periods of high market activity.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Fund by telephone, you may mail your redemption request in writing to the address noted above.Once a telephone transaction has been accepted, it may not be canceled or modified. Payment of Redemption Proceeds Payment of your redemption proceeds will be made promptly, but not later than seven days after the receipt of your written request in good order.If you did not purchase your shares with a wire payment, the Fund may delay payment of your redemption proceeds for up to 15calendar days from purchase or until your check has cleared, whichever occurs first. Systematic Withdrawal Plan As another convenience, you may redeem the Fund’s shares through the Systematic Withdrawal Plan (“SWP”).Under the SWP, shareholders or their financial intermediaries may request that a payment drawn in a predetermined amount be sent to them on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $50,000 and each withdrawal amount must be for a minimum of $1,000.If you elect this method of redemption, the Fund will send a check directly to your address of record or will send the payment directly to your bank account via electronic funds transfer through the ACH network.For payment through the ACH network, your bank must be an ACH member and your bank account information must be previously established on your account.The SWP may be terminated at any time by the Fund. Table of Contents - Prospectus 32 You may also elect to terminate your participation in the SWP by communicating in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal at: Regular Mail Overnight Express Mail Shenkman Short Duration High Income Fund Shenkman Short Duration High Income Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 A withdrawal under the SWP involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish a SWP, an investor must complete the appropriate sections of the account application.For additional information on the SWP, please call the Transfer Agent at 1-855-SHENKMAN (1-855-743-6562). Redemption “In-Kind” The Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from the Fund’s portfolio (a “redemption in-kind”).It is not expected that the Fund would do so except during unusual market conditions.If the Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. Signature Guarantees A signature guarantee is required to redeem shares in the following situations: · When ownership is being changed on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 days; and · For all redemptions in excess of $100,000 from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent may require a signature guarantee or signature validation program stamp in other instances based on the facts and circumstances. Non financial transactions, including establishing or modifying certain services on an account, may also require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. Table of Contents - Prospectus 33 Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. Other Information about Redemptions Involuntary Redemption. The Fund may redeem the shares in your account if the value of your account is less than $1,000 for Class A and Class C shares or $1,000,000 for Institutional Class shares as a result of redemptions you have made.This does not apply to retirement plan or Uniform Gifts or Transfers to Minors Act accounts.You will be notified that the value of your account is less than the applicable amount described above before the Fund makes an involuntary redemption.You will then have 30days in which to make an additional investment to bring the value of your account to at least the applicable amount described above before the Fund takes any action. Withholding Taxes. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. Redemption Fees. The sale of Fund shares is subject to a redemption fee of 1.00% of the current NAV of shares redeemed within 90 days or less from the date of purchase, which the Fund may waive at its discretion at any time to the extent permitted by law. See “Tools to Combat Frequent Transactions” for more information about redemption fees. DIVIDENDS AND DISTRIBUTIONS The Fund will generally make distributions of any net investment income monthly and any realized net capital gains at least annually.The Fund may make an additional payment of net investment income or distributions of capital gains if it deems it desirable at any other time of the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash while reinvesting capital gain distributions in additional Fund shares; (2)reinvest dividends in additional Fund shares and receive capital gains in cash; or (3)receive all distributions in cash. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current NAV per share, and to reinvest all subsequent distributions.If you wish to change your distribution option, notify the Transfer Agent in writing at least five days in advance of the payment date for the distribution. Table of Contents - Prospectus 34 Any dividend or capital gain distribution paid by the Fund has the effect of reducing the NAV per share on the ex-dividend date by the amount of the dividend or capital gain distribution.You should note that a dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes even though the dividend or capital gain distribution represents, in substance, a partial return of capital to you. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Board has adopted policies and procedures to prevent frequent transactions in the Fund.The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance. The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps include imposing a redemption fee, monitoring trading practices and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that the Fund believes is consistent with shareholder interests. Redemption Fees.The Fund charges a 1.00% redemption fee on the redemption of Fund shares held for 90 days or less.This fee (which is paid into the Fund) is imposed in order to help offset the transaction costs and administrative expenses associated with the activities of short-term “market timers” that engage in the frequent purchase and sale of Fund shares.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from your proceeds and is retained by the Fund for the benefit of its long-term shareholders.Redemption fees will not apply to shares acquired through the reinvestment of dividends or through shares associated with any of the Fund’s systematic programs.Although the Fund has the goal of applying the redemption fee to most redemptions, the redemption fee may not be assessed in certain circumstances where it is not currently practicable for the Fund to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans. Table of Contents - Prospectus 35 Monitoring Trading Practices.The Fund monitors selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In addition, the Fund’s ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is limited because the Fund does not have simultaneous access to the underlying shareholder account information. In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, the Fund’s distributor, Quasar Distributors, LLC, on behalf of the Fund, has entered into written agreements with each of the Fund’s financial intermediaries, under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its market timing policies. Fair Value Pricing.The Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAV and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Fund’s pricing service does not provide a valuation (or provides a valuation that in the judgment of the Advisor to the Fund does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed annually by the Board.There can be no assurance that the Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Fund’s NAV is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Fund may value non-U.S. securities at fair value, taking into account such events, when it calculates its NAV.Other types of securities that the Fund may hold for which fair value pricing might be required include, but are not limited to: (a)investments which are frequently traded and/or the market price of which the Advisor believes may be stale; (b)illiquid securities, including “restricted” securities and private placements for which there is no public market; (c)securities of an issuer that has entered into a restructuring; (d)securities whose trading has been halted or suspended; and (e)fixed income securities that have gone into default and for which there is not a current market value quotation. Table of Contents - Prospectus 36 More detailed information regarding fair value pricing can be found under the heading titled, “Pricing of Fund Shares.” TAX CONSEQUENCES The Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As a regulated investment company, the Fund will not be subject to federal income tax if it distributes its taxable income as required by the tax law and satisfies certain other requirements that are described in the SAI. The Fund typically makes distributions of dividends and capital gains.Dividends are taxable to you as ordinary income or, under current law as qualified dividend income, depending on the source of such income to the Fund and the holding period of the Fund for its dividend-paying securities and of you for your Fund shares.The rate you pay on capital gain distributions will depend on how long the Fund held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Qualified dividend income, the amount of which will be reported to you by the Fund, is currently taxed at a maximum rate of 15% for taxable years beginning on or before December31, 2012.Although distributions are generally taxable when received, certain distributions declared in October, November, or December to shareholders of record on a specified date in such a month but paid in January are taxable as if received the prior December. By law, the Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs the Fund to do so. Table of Contents - Prospectus 37 If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. Additional information concerning taxation of the Fund and its shareholders is contained in the Statement of Additional Information.You should consult your own tax adviser concerning federal, state and local taxation of distributions from the Fund. DISTRIBUTION OF FUND SHARES Shares of the Fund are offered on a continuous basis. Quasar Distributors, LLC (“Quasar”), an affiliate of both the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC, and its custodian, U.S. Bank, N.A., is located at 615 East Michigan Street, 4th floor, Milwaukee, Wisconsin 53202, and is the distributor for the shares of the Fund.Quasar may enter into arrangements with banks, broker-dealers and other financial institutions through which investors may purchase or redeem Fund shares. Quasar is a registered broker-dealer and a member of the Financial Industry Regulatory Authority. Distribution and Service (Rule 12b-1) Plan The Trust has adopted a plan pursuant to Rule 12b-1 that allows the Fund’s Class A and Class C shares to pay distribution and service fees for the sale, distribution and servicing of its shares.The plan provides for the payment of a distribution and service fee at the annual rate of 0.25% of average daily net assets of the Fund’s Class A shares and 1.00% of average daily net assets of the Fund’s Class C shares.Because these fees are paid out of the Fund’s assets, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder Servicing Plan Under a Shareholder Servicing Plan, the Fund’s Class A and Class C shares will each pay service fees of up to 0.10% of average daily net assets to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents.As these fees are paid out of the Fund’s assets, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Service Fees – Other Payments to Third Parties The Advisor, out of its own resources, and without additional cost to the Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Fund’s shareholders.The Advisor may also pay cash compensation in the form of finder’s fees that vary depending on the Fund and the dollar amount of the shares sold. Table of Contents - Prospectus 38 General Policies Some of the following policies are mentioned above.In general, the Fund reserves the right to: — Vary or waive any minimum investment requirement; — Refuse, change, discontinue, or temporarily suspend account services, including purchase, or telephone redemption privileges, for any reason; — Reject any purchase request for any reason.Generally, the Fund will do this if the purchase is disruptive to the efficient management of the Fund (due to the timing of the investment or an investor’s history of excessive trading); — Redeem all shares in your account if your balance falls below $1,000 for Class A or Class C shares or $1,000,000 for Institutional Class shares due to redemption activity.If, within 30 days of the Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Fund will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV; — Delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; and — Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Fund by telephone, you may also mail your request to the Fund at the address listed under “How to Buy Shares.” Table of Contents - Prospectus 39 Your financial intermediary may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your financial intermediary for details. Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Fund Mailings Statements and reports that the Fund sends to you include the following: · Confirmation statements (after every transaction that affects your account balance or your accountregistration); · Annual and semi-annual shareholder reports (every six months); and · Quarterly account statements. Householding In an effort to decrease costs, the Transfer Agent intends to reduce the number of duplicate prospectuses, annual and semi-annual reports, proxy statements and other regulatory documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Transfer Agent reasonably believes are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-855-SHENKMAN (1-855-743-6562) to request individual copies of these documents.Once the Transfer Agent receives notice to stop householding, the Transfer Agent will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements . Table of Contents - Prospectus 40 FINANCIAL HIGHLIGHTS Financial highlights are not available at this time because the Fund has not commenced operations prior to the date of this Prospectus. Table of Contents - Prospectus 41 PRIVACY NOTICE The Fund collects non-public information about you from the following sources: · Information we receive about you on applications or other forms; · Information you give us orally; and/or · Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the Fund.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and require third parties to treat your personal information with the same high degree of confidentiality. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus 42 FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports (collectively, the “Shareholder Reports”) provide the most recent financial reports and portfolio listings.The Annual Report contains a discussion of the market conditions and investment strategies that affected the Fund’s performance during the Fund’s last fiscal year. The SAI and the Shareholder Reports will be available free of charge on the Fund’s website at www.shenkmanfunds.com, once the website is operational.You can obtain a free copy of the SAI and Shareholder Reports, request other information, or make general inquires about the Fund by calling the Fund (toll-free) at 1-855-SHENKMAN (1-855-743-6562) or by writing to: Shenkman Short Duration High Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may review and copy information including the Shareholder Reports and SAI at the Public Reference Room of the Securities and Exchange Commission, treet, N.E.,in Washington, D.C. 20549-1520. You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Fund are also available: · Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov; · For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520; or · For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-07959.) TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES 1 INVESTMENT RESTRICTIONS 13 PORTFOLIO TURNOVER 14 PORTFOLIO HOLDINGS POLICY 14 MANAGEMENT 15 PROXY VOTING POLICIES AND PROCEDURES 22 CONTROL PERSONS, PRINCIPAL SHAREHOLDERS AND MANAGEMENT OWNERSHIP 22 THE FUND’S INVESTMENT ADVISOR 22 SERVICE PROVIDERS 23 PORTFOLIO MANAGERS 24 EXECUTION OF PORTFOLIO TRANSACTIONS 26 GENERAL INFORMATION 27 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 29 DETERMINATION OF SHARE PRICE 34 DISTRIBUTIONS AND TAX INFORMATION 34 DISTRIBUTION AGREEMENT 37 RULE 12b-1 DISTRIBUTION AND SERVICE PLAN 38 SHAREHOLDER SERVICING PLAN 38 MARKETING AND SUPPORT PAYMENTS 39 ANTI-MONEY LAUNDERING PROGRAM 39 FINANCIAL STATEMENTS 40 APPENDIX A 41 APPENDIX B 44 Table of Contents - Statement of Additional Information THE TRUST The Trust is a Delaware statutory trust organized under the laws of the State of Delaware on October 3, 1996, and is registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board” or the “Trustees”) to issue an unlimited number of full and fractional shares of beneficial interest, par value $0.01 per share, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Fund. The Fund has not commenced operations as of the date of this SAI. Registration with the SEC does not involve supervision of the management or policies of the Fund.The Prospectus of the Fund and this SAI omit certain of the information contained in the Registration Statement filed with the SEC.Copies of such information may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. INVESTMENT POLICIES The discussion below supplements information contained in the Fund’s Prospectus as to the investment policies and risks of the Fund. Diversification The Fund is diversified under applicable federal securities laws.This means that as to 75% of its total assets (1)no more than 5% may be invested in the securities of a single issuer, and (2)it may not hold more than 10% of the outstanding voting securities of a single issuer.However, the diversification of a mutual fund’s holdings is measured at the time the fund purchases a security and if the Fund purchases a security and holds it for a period of time, the security may become a larger percentage of the Fund’s total assets due to movements in the financial markets.If the market affects several securities held by the Fund, the Fund may have a greater percentage of its assets invested in securities of fewer issuers.Accordingly, the Fund is subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite qualifying as a diversified fund. Percentage Limitations Whenever an investment policy or limitation states a maximum percentage of the Fund’s assets that may be invested in any security or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing and illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered in determining whether an investment complies with the Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by the Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not buy.If this happens the Fund would sell such investments as soon as practicable while trying to maximize the return to its shareholders. Recent Regulatory Events Legal, tax and regulatory changes could occur that may adversely affect the Fund and its ability to pursue its investment strategies and/or increase the costs of implementing such strategies.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions in light of the recent financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act,” which was signed into law on July 21, 2010, and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by the Fund is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Fund.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the continuing economic turmoil or otherwise, and the effect of such actions, if taken, cannot be known. Table of Contents - Statement of Additional Information B-1 Recent Economic Events Although the U.S. economy has seen gradual improvement since 2008, the effects of the global financial crisis that began to unfold in 2007 continue to exist and economic growth has been slow and uneven.In addition, the negative impacts and continued uncertainty stemming from the sovereign debt crisis and economic difficulties in Europe and U.S. fiscal and political matters, including deficit reduction and U.S. debt ratings, have impacted and may continue to impact the global economic recovery.These events and possible continuing market turbulence may have an adverse effect on the Fund.In response to the global financial crisis, the U.S. and other governments and the Federal Reserve and certain foreign central banks took steps to support financial markets.However, risks to a robust resumption of growth persist, including, without limitation, a weak consumer weighed down by too much debt and increasing joblessness, the growing size of the federal budget deficit and national debt, and the threat of inflation.A number of countries in Europe have experienced severe economic and financial difficulties.Many non-governmental issuers, and even certain governments, have defaulted on, or been forced to restructure, their debts; many other issuers have faced difficulties obtaining credit or refinancing existing obligations; financial institutions have in many cases required government or central bank support, have needed to raise capital, and/or have been impaired in their ability to extend credit; and financial markets in Europe and elsewhere have experienced extreme volatility and declines in asset values and liquidity.There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union (“EMU”) member countries. Member countries are required to maintain tight control over inflation, public debt, and budget deficit to qualify for membership in the European EMU.These requirements can severely limit European EMU member countries’ ability to implement monetary policy to address regional economic conditions. A return to unfavorable economic conditions could impair the Fund’s ability to execute its investment strategies. The Fund may invest in the following types of investments, each of which is subject to certain risks, as discussed below: Fixed Income Securities The market value of the fixed income investments in which the Fund may invest will change in response to interest rate changes and other factors.During periods of declining interest rates, the values of outstanding fixed income securities generally rise.Conversely, during periods of rising interest rates, the values of such securities generally decline.Moreover, while securities with longer maturities tend to produce higher yields, the prices of longer maturity securities are also subject to greater market fluctuations as a result of changes in interest rates.Changes by recognized agencies in the rating of any fixed income security and in the ability of an issuer to make payments of interest and principal also affect the value of these investments.Changes in the value of these securities will not necessarily affect cash income derived from these securities but will affect the Fund’s net asset value (“NAV”).Additional information regarding fixed income securities is described below: Table of Contents - Statement of Additional Information B-2 · Duration.Duration is a measure of the expected change in value of a fixed income security for a given change in interest rates.For example, if interest rates changed by one percent, the value of a security having an effective duration of two years generally would vary by two percent.Duration takes the length of the time intervals between the present time and time that the interest and principal payments are scheduled, or in the case of a callable bond, expected to be received, and weighs them by the present values of the cash to be received at each future point in time. · Variable and Floating Rate Securities.Variable and floating rate instruments involve certain obligations that may carry variable or floating rates of interest, and may involve a conditional or unconditional demand feature.Such instruments bear interest at rates which are not fixed, but which vary with changes in specified market rates or indices.The interest rates on these securities may be reset daily, weekly, quarterly, or some other reset period, and may not accurately reflect existing market interest rates.A demand instrument with a demand notice exceeding seven days may be considered illiquid if there is no secondary market for such security. Corporate Debt Obligations The Fund may invest in corporate fixed-income securities and loans of any maturity or credit quality.Bonds and loans rated below BBB by Standard and Poor’s Ratings Group (“S&P”) or Baa by Moody’s Investors Service, Inc. (“Moody’s”), commonly referred to as “junk bonds or loans,” typically carry higher coupon rates than investment grade bonds, but also are described as speculative by both S&P and Moody’s and may be subject to greater market price fluctuations, less liquidity and greater risk of income or principal including greater possibility of default and bankruptcy of the issuer of such securities than more highly rated bonds and loans.Lower-rated bonds and loans also are more likely to be sensitive to adverse economic or company developments and more subject to price fluctuations in response to changes in interest rates.The market for lower-rated debt issues generally is thinner and less active than that for higher quality securities, which may limit the Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.During periods of economic downturn or rising interest rates, highly leveraged issuers of lower-rated securities may experience financial stress which could adversely affect their ability to make payments of interest and principal and increase the possibility of default. High Yield and Other Securities The Fund will invest in fixed-income securities and loans that are rated below investment grade or non-rated. Investments in high yield debt (i.e., less than investment grade), while providing greater income and opportunity for gain than investments in higher-rated securities, entail relatively greater risk of loss of income or principal.Lower-grade obligations are commonly referred to as “junk bonds or loans.”Market prices of high-yield, lower-grade obligations may fluctuate more than market prices of higher-rated securities.Lower grade, fixed income securities tend to reflect short-term corporate and market developments to a greater extent than higher-rated obligations which, assuming no change in their fundamental quality, react primarily to fluctuations in the general level of interest rates. The Fund may purchase unrated securities and loans. Unrated debt may be less liquid than comparable rated securities or loans and involve the risk that the portfolio manager may not accurately evaluate the securities’ comparative credit ratings. The high yield market at times is subject to substantial volatility.An economic downturn or increase in interest rates may have a more significant effect on high yield securities and loans and their markets, as well as on the ability of securities’ issuers to repay principal and interest.Issuers of high yield debt may be of low creditworthiness and the high yield securities or loans may be subordinated to the claims of senior lenders.During periods of economic downturn or rising interest rates the issuers of high yield securities may have greater potential for insolvency and a higher incidence of high yield debt defaults may be experienced. Table of Contents - Statement of Additional Information B-3 The prices of high yield securities and loans have been found to be less sensitive to interest rate changes than higher-rated investments but are more sensitive to adverse economic changes or individual corporate developments.During an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress which would adversely affect their ability to service their principal and interest payment obligations, to meet projected business goals, and to obtain additional financing.If the issuer of a high yield security or loan owned by the Fund defaults, the Fund may incur additional expenses in seeking recovery.Periods of economic uncertainty and changes can be expected to result in increased volatility of the market prices of high yield securities and the Fund’s NAV per share.Yields on high yield securities will fluctuate over time.Furthermore, in the case of high yield debt structured as zero coupon or pay-in-kind securities, their market prices are affected to a greater extent by interest rate changes and therefore tend to be more volatile than the market prices of securities which pay interest periodically and in cash. Certain investments held by the Fund including high yield securities and loans, may contain redemption or call provisions.If an issuer exercises these provisions in a declining interest rate market, the Fund would have to replace the security or loan with a lower yielding security, resulting in a decreased return for the investor.Conversely, a high yield investment’s value will decrease in a rising interest rate market, as will the Fund’s net assets. The secondary market for high yield securities and loans may at times become less liquid or respond to adverse publicity or investor perceptions making it more difficult for the Fund to accurately value, or dispose of, high yield securities or loans.To the extent the Fund owns or may acquire illiquid or restricted high yield securities or loans, these investments may involve special registration responsibilities, liabilities and costs, liquidity difficulties, and judgment will play a greater role in valuation because there is less reliable and objective data available. Special tax considerations are associated with investing in high yield bonds structured as zero coupon or pay-in-kind securities.The Fund will report the interest on these securities as income even though it receives no cash interest until the security’s maturity or payment date.Further, the Fund must distribute substantially all of its income to its shareholders to qualify for pass-through treatment under the tax law.Accordingly, the Fund may have to dispose of its portfolio securities under disadvantageous circumstances to generate cash or may have to borrow to satisfy distribution requirements. Credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield securities and loans.Since credit rating agencies may fail to timely change the credit ratings to reflect subsequent events, the Advisor monitors the issuers of high yield securities and loans in the portfolio to determine if the issuers will have sufficient cash flow and profits to meet required principal and interest payments, and to attempt to assure the investments’ liquidity so the Fund can meet redemption requests.To the extent that the Fund invests in high yield securities or loans, the achievement of its investment objective may be more dependent on the Advisor’s credit analysis than would be the case for higher quality bonds.The Fund may retain a portfolio security whose rating has been changed. Convertible Securities The Fund may invest in convertible securities.Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation.These securities are convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security generally varies inversely with interest rates.While providing a fixed income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of higher yield or capital appreciation.In such situations, the Fund may have to pay more for a convertible security than the value of the underlying common stock. Table of Contents - Statement of Additional Information B-4 Equity Securities All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in the Fund’s portfolio may fluctuate substantially from day to day. Common Stocks.A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which the Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to the Fund. Preferred Stocks.Preferred stock generally has a preference as to dividends and upon liquidation over an issuer’s common stock but ranks junior to other income securities in an issuer’s capital structure.Preferred stock generally pays dividends in cash (or additional shares of preferred stock) at a defined rate but, unlike interest payments on other income securities, preferred stock dividends are payable only if declared by the issuer’s board of directors.Dividends on preferred stock may be cumulative, meaning that, in the event the issuer fails to make one or more dividend payments on the preferred stock, no dividends may be paid on the issuer’s common stock until all unpaid preferred stock dividends have been paid.Preferred stock also may provide that, in the event the issuer fails to make a specified number of dividend payments, the holders of the preferred stock will have the right to elect a specified number of directors to the issuer’s board.Preferred stock also may be subject to optional or mandatory redemption provisions. Rights and Warrants.The Fund may invest in rights and warrants.A right is a privilege granted to existing shareholders of a corporation to subscribe to shares of a new issue of common stock and it is issued at a predetermined price in proportion to the number of shares already owned.Rights normally have a short life, usually two to four weeks, are freely transferable and entitle the holder to buy the new common stock at a lower price than the current market.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Hence, warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. An investment in rights and warrants may entail greater risks than certain other types of investments.Generally, rights and warrants do not carry the right to receive dividends or exercise voting rights with respect to the underlying securities, and they do not represent any rights in the assets of the issuer.In addition, although their value is influenced by the value of the underlying security, their value does not necessarily change with the value of the underlying securities, and they cease to have value if they are not exercised on or before their expiration date.Investing in rights and warrants increases the potential profit or loss to be realized from the investment as compared with investing the same amount in the underlying securities. Table of Contents - Statement of Additional Information B-5 Exchange-Traded Notes The Fund may invest in exchange-traded notes (“ETNs”).ETNs are debt obligations of investment banks which are traded on exchanges and the returns of which are linked to the performance of market indices.In addition to trading ETNs on exchanges, investors may redeem ETNs directly with the issuer on a weekly basis, typically in a minimum amount of 50,000 units, or hold the ETNs until maturity.ETNs may be riskier than ordinary debt securities and may have no principal protection.The Fund’s investment in an ETN may be influenced by many unpredictable factors, including highly volatile commodities prices, changes in supply and demand relationships, weather, agriculture, trade, changes in interest rates, and monetary and other governmental policies, action and inaction.Investing in ETNs is not equivalent to investing directly in index components or the relevant index itself.Because ETNs are debt securities, they possess credit risk; if the issuer has financial difficulties or goes bankrupt, the investor may not receive the return it was promised. Certain ETNs may not produce qualifying income for the purpose of the “90% Test” (as defined below under the heading, “Federal Income Taxes”) which must be satisfied in order for the Fund to maintain its status as a regulated investment company under the Code.The Fund intends to monitor such investments to ensure that any non-qualifying income does not exceed permissible limits, however, if one or more ETNs generate more non-qualifying income than expected it could cause the Fund to inadvertently fail the 90% Test thereby causing the Fund to inadvertently fail to qualify as a regulated investment company under the Code.Please see the discussion below under the heading “Federal Income Taxes” for more information. Risks of Investing in Foreign Securities The Fund may make investments in securities of non-U.S. issuers (“foreign securities”).Investments in foreign securities involve certain inherent risks, including the following: Political and Economic Factors.Individual economies of certain countries may differ favorably or unfavorably from the United States’ economy in such respects as growth of Gross Domestic Product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available to issuers, than is available in the United States. Currency Fluctuations.A change in the value of any foreign currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of portfolio securities denominated in that currency.Such changes will affect the Fund to the extent that the Fund is invested in foreign securities that are denominated in a currency other than the U.S. dollar. Table of Contents - Statement of Additional Information B-6 Taxes.The interest and dividends payable to the Fund on certain of the Fund’s foreign securities may be subject to foreign taxes or withholding, thus reducing the net amount of income available for distribution to Fund shareholders.The Fund may not be eligible to pass through to its shareholders any tax credits or deductions with respect to such foreign taxes or withholding. The extent to which the Fund will be invested in non-U.S. companies, foreign countries and depositary receipts will fluctuate from time to time within any limitations described in the Prospectus, depending on the Advisor’s assessment of prevailing market, economic and other conditions. Illiquid Securities As a non-principal strategy, the Fund may hold up to 15% of its net assets in securities that are illiquid at the time of purchase, which means that there may be legal or contractual restrictions on their disposition, or that there are no readily available market quotations for such a security.Illiquid securities present the risks that the Fund may have difficulty valuing these holdings and/or may be unable to sell these holdings at the time or price desired.There are generally no restrictions on the Fund’s ability to invest in restricted securities (that is, securities that are not registered pursuant to the Securities Act of 1933, as amended (the “Securities Act”)), except to the extent such securities may be considered illiquid.Securities issued pursuant to Rule 144A of the Securities Act (“Rule 144A securities”) will be considered liquid if determined to be so under procedures adopted by the Board of Trustees.The Advisor is responsible for making the determination as to the liquidity of restricted securities (pursuant to the procedures adopted by the Board of Trustees).The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which the Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a nationally recognized statistical rating organization (“NRSRO”); the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.If a restricted security is determined to be liquid, it will not be included within the category of illiquid securities.Investing in Rule 144A securities could have the effect of increasing the level of the Fund’s illiquidity to the extent that the Fund, at a particular point in time may be unable to find qualified institutional buyers interested in purchasing the securities.The Fund is permitted to sell restricted securities to qualified institutional buyers. Restricted Securities The Fund may invest in “restricted securities.”Generally, “restricted securities” are securities which have legal or contractual restrictions on their resale.In some cases, these legal or contractual restrictions may impair the liquidity of a restricted security; in others, the legal or contractual restrictions may not have a negative effect on the liquidity of the security.Restricted securities which are deemed by the Advisor to be illiquid will be included in the Fund’s policy which limits investments in illiquid securities. Initial Public Offerings (“IPOs”) The Fund may invest in IPOs of common stock or other primary or secondary syndicated offerings of equity securities issued by a corporate issuer.The purchase of IPO securities often involves higher transaction costs than those associated with the purchase of securities already traded on exchanges or markets.IPO securities are subject to market risk and liquidity risk.The market value of recently issued IPO securities may fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading and speculation, a potentially small number of securities available for trading, limited information about the issuer, and other factors.The Fund may hold IPO securities for a period of time, or may sell them soon after the purchase.Investments in IPOs could have a magnified impact – either positive or negative – on the Fund’s performance while the Fund’s assets are relatively small.The impact of IPOs on the Fund’s performance may tend to diminish as the Fund’s assets grow.In circumstances when investments in IPOs make a significant contribution to the Fund’s performance, there can be no assurance that similar contributions from IPOs will continue in the future. Table of Contents - Statement of Additional Information B-7 Investment Companies The Fund may invest in shares of other registered investment companies, including exchange-traded funds (“ETFs”), money market mutual funds and other mutual funds in pursuit of its investment objective, in accordance with the limitations established under the Investment Company Act of 1940, as amended (the “1940 Act”). This may include investments in money market mutual funds in connection with the Fund’s management of daily cash positions. Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, the Fund becomes a shareholder of that investment company.As a result, the Fund’s shareholders indirectly will bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses the Fund’s shareholders directly bear in connection with the Fund’s own operations. Section 12(d)(1)(A) of the 1940 Act generally prohibits a fund from purchasing (1) more than 3% of the total outstanding voting stock of another fund; (2) securities of another fund having an aggregate value in excess of 5% of the value of the acquiring fund; and (3) securities of the other fund and all other funds having an aggregate value in excess of 10% of the value of the total assets of the acquiring fund.There are some exceptions, however, to these limitations pursuant to various rules promulgated by the SEC. The Fund may rely on Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, which provide an exemption from Section 12(d)(1) that allows the Fund to invest all of its assets in other registered funds, including ETFs, if, among other conditions: (a) the Fund, together with its affiliates, acquires no more than three percent of the outstanding voting stock of any acquired fund, and (b)the sales load charged on the Fund’s shares is no greater than the limits set forth in Rule 2830 of the Conduct Rules of theFinancial Industry Regulatory Authority, Inc. (“FINRA”). Exchange-Traded Funds.ETFs are open-end investment companies whose shares are listed on a national securities exchange.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, the Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, the Fund’s investment in ETFs is also subject to the limitations on investments in investment companies discussed above.To the extent the Fund invests in ETFs that focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which the Fund will invest will be listed on a national securities exchange and the Fund will purchase or sell these shares on the secondary market at its current market price, which may be more or less than its NAV per share. As a purchaser of ETF shares on the secondary market, the Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs’ issuers only in large blocks (typically 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Fund does not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETFs’ issuers. Table of Contents - Statement of Additional Information B-8 Master Limited Partnerships The Fund may invest in publicly traded Master Limited Partnerships (“MLPs”).MLPs are businesses organized as limited partnerships that trade their proportionate shares of the partnership (units) on a public exchange.MLPs are required to pay out most or all of their earnings in distributions.Generally speaking, MLP investment returns are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.As an income vehicle, the unit price may be influenced by general interest rate trends independent of specific underlying fundamentals.In addition, most MLPs are fairly leveraged and typically carry a portion of “floating” rate debt.As such, a significant upward swing in interest rates would drive interest expense higher.Furthermore, most MLPs grow by acquisitions partly financed by debt, and higher interest rates could make it more difficult to make acquisitions. Borrowing Subject to the limitations described under “Investment Restrictions” below, the Fund may be permitted to borrow for temporary purposes and/or for investment purposes.Such a practice will result in leveraging of the Fund’s assets and may cause the Fund to liquidate portfolio positions when it would not be advantageous to do so.This borrowing may be secured or unsecured.Provisions of the 1940 Act require the Fund to maintain continuous asset coverage (that is, total assets including borrowings, less liabilities exclusive of borrowings) of 300% of the amount borrowed, with an exception for borrowings not in excess of 5% of the Fund’s total assets made for temporary administrative purposes.Any borrowings for temporary-administrative purposes in excess of 5% of the Fund’s total assets must maintain continuous asset coverage.If the 300% asset coverage should decline as a result of market fluctuations or other reasons, the Fund may be required to sell some of its portfolio holdings within three days to reduce the debt and restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint if the Fund sells holdings at that time.Borrowing, like other forms of leverage, will tend to exaggerate the effect on NAV of any increase or decrease in the market value of the Fund’s portfolio. Money borrowed will be subject to interest costs which may or may not be recovered by appreciation of the securities purchased, if any.The Fund also may be required to maintain minimum average balances in connection with such borrowing or to pay a commitment or other fee to maintain a line of credit; either of these requirements would increase the cost of borrowing over the stated interest rate. Repurchase Agreements The Fund may enter into repurchase agreements with respect to its portfolio securities.Pursuant to such agreements, the Fund may acquire securities from financial institutions such as banks and broker-dealers as are deemed to be creditworthy by the Advisor, subject to the seller’s agreement to repurchase and the Fund’s agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).Securities subject to repurchase agreements will be held by the Custodian or in the Federal Reserve/Treasury Book-Entry System or an equivalent foreign system.The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, the Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause the Fund’s rights with respect to such securities to be delayed or limited.Repurchase agreements are considered to be loans under the 1940 Act. Table of Contents - Statement of Additional Information B-9 Reverse Repurchase Agreements The Fund may enter into reverse repurchase agreements without limit as part of the Fund’s investment strategy.Reverse repurchase agreements involve sales by the Fund of portfolio assets concurrently with an agreement by the Fund to repurchase the same assets at a later date at a fixed price.Generally, the effect of such a transaction is that the Fund can recover all or most of the cash invested in the portfolio securities involved during the term of the reverse repurchase agreement, while the Fund will be able to keep the interest income associated with those portfolio securities.Such transactions are advantageous only if the interest cost to the Fund of the reverse repurchase transaction is less than the cost of obtaining the cash otherwise.Opportunities to achieve this advantage may not always be available, and the Fund intends to use the reverse repurchase technique only when the Advisor believes it will be advantageous to the Fund.The Fund will establish a segregated account with the Trust’s custodian bank in which the Fund will maintain cash or cash equivalents or other portfolio securities equal in value to the Fund’s obligations in respect of reverse repurchase agreements.Such reverse repurchase agreements could be deemed to be a borrowing, but are not senior securities. Short Sales The Fund may make short sales of securities.In a short sale, the Fund sells a security, which it does not own, in anticipation of a decline in the market value of the security.To complete the sale, the Fund must borrow the security (generally from the broker through which the short sale is made) in order to make delivery to the buyer.The Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.The Fund is said to have a “short position” in the securities sold until it delivers them to the broker.The period during which the Fund has a short position can range from as little as one day to more than a year.Until the security is replaced, the proceeds of the short sale are retained by the broker, and the Fund is required to pay to the broker a negotiated portion of any dividends or interest which accrue during the period of the loan.To meet current margin requirements, the Fund is also required to deposit with the broker cash or securities in excess of the current market value of the securities sold short as security for its obligation to cover its short position.The Fund is also required to segregate or earmark liquid assets on its books to cover its obligation to return the security. Short sales by the Fund create opportunities to increase the Fund’s return but, at the same time, involve specific risk considerations and may be considered a speculative technique.Since the Fund in effect profits from a decline in the price of the securities sold short without the need to invest the full purchase price of the securities on the date of the short sale, the Fund’s NAV per share will tend to increase more when the securities it has sold short decrease in value, and to decrease more when the securities it has sold short increase in value, than would otherwise be the case if it had not engaged in such short sales.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of any premium, dividends or interest the Fund may be required to pay in connection with the short sale.Furthermore, under adverse market conditions, the Fund might have difficulty purchasing securities to meet its short sale delivery obligations, and might have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations would not favor such sales. Loan Assignments and Participations The Fund will purchase secured and unsecured corporate loans primarily through assignments. The Fund may also purchase such loans through participations.When the Fund buys a loan through an assignment, it becomes a direct lender to the issuer of such loan, is granted rights under the loan agreement, and assumes only the credit risk associated with the issuer.Loan participations, on the other hand, represent only a right to participate in the repayment of the loan by the corporate borrower. In purchasing participations, the Fund will have a contractual relationship only with the selling institution, and not the corporate borrower.This means the Fund assumes the credit risk of both the corporate borrower and the selling institution.Additionally, the Fund generally will have no right to directly enforce compliance by the borrower with the terms of the commercial loan, nor any rights of set-off against the borrower, nor will it have the right to object to certain changes to the loan agreement agreed to by the selling institution. Table of Contents - Statement of Additional Information B-10 Interest Rate Swaps The Fund may enter into interest rate swaps. Interest rate swaps are financial instruments that involve the exchange of one type of interest rate for another type of interest rate cash flow on specified future dates. Some of the different types of interest rate swaps are “fixed-for floating rate swaps,” “termed basis swaps” and “index amortizing swaps.”Fixed-for floating rate swaps involve the exchange of fixed interest rate cash flows for floating rate cash flows.Termed basis swaps entail cash flows to both parties based on floating interest rates, where the interest rate indices are different.Index amortizing swaps are typically fixed-for floating swaps where the notional amount changes if certain conditions are met. Like a traditional investment in a debt security, the Fund could lose money by investing in an interest rate swap if interest rates change adversely.For example, if the Fund enters into a swap where it agrees to exchange a floating rate of interest for a fixed rate of interest, the Fund may have to pay more money than it receives.Similarly, if the Fund enters into a swap where it agrees to exchange a fixed rate of interest for a floating rate of interest, the Fund may receive less money than it has agreed to pay. Currency Swaps The Fund may enter into currency swaps. A currency swap is an agreement between two parties in which one party agrees to make interest rate payments in one currency and the other promises to make interest rate payments in another currency.The Fund may enter into a currency swap when it has one currency and desires a different currency. Typically, the interest rates that determine the currency swap payments are fixed, although occasionally one or both parties may pay a floating rate of interest.Unlike an interest rate swap, however, the principal amounts are exchanged at the beginning of the contract and returned at the end of the contract.Changes in foreign exchange rates and changes in interest rates, as described above, may negatively affect the value of currency swaps. Foreign Currency Transactions The Fund may invest in foreign currency exchange transactions.Exchange rates between the U.S. dollar and foreign currencies are a function of such factors as supply and demand in the currency exchange markets, international balances of payments, governmental intervention, speculation and other economic and political conditions.Foreign exchange dealers may realize a profit on the difference between the price at which the Fund buys and sells currencies. Short-Term, Temporary, and Cash Investments The Fund may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by the Fund will be dollar denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If the Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred by a fund that invests only in debt obligations of U.S. domestic issuers.See “Foreign Securities” above.Such risks include future political and economic developments, the possible imposition of withholding taxes on interest income payable on the securities by the particular country in which the issuer is located, the possible seizure or nationalization of foreign deposits, the possible establishment of exchange controls or the adoption of other foreign governmental restrictions which might adversely affect the payment of principal and interest on these securities. Table of Contents - Statement of Additional Information B-11 Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans which may be made and interest rates which may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in its Prospectus, the Fund may make interest bearing time or other interest bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations. The Fund may invest in certificates of deposit (interest bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short Term Notes and Other Corporate Obligations. The Fund may invest a portion of its assets in commercial paper and short term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paper and short term notes normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short term notes consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s, “Prime-1” by Moody’s Investors Service, Inc., or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in Appendix A. U.S. Government Securities. The Fund may invest in U.S. Government Securities.The term “U.S. Government Securities” refers to a variety of securities which are issued or guaranteed by the United States Treasury, by various agencies of the U.S. Government, and by various instrumentalities (a government agency organized under federal charter with government supervision) which have been established or sponsored by the U.S. Government.U.S. Treasury securities are backed by the full faith and credit of the United States.Securities issued or guaranteed by U.S. Government agencies or U.S. Government sponsored instrumentalities may or may not be backed by the full faith and credit of the United States.If the securities are not backed by the full faith and credit of the United States, the investor must look principally to the government agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, and may not be able to assert a claim directly against the United States in the event the government agency or instrumentality does not meet its commitment. Table of Contents - Statement of Additional Information B-12 When-Issued Securities The Fund may purchase securities on a when-issued basis, for payment and delivery at a later date, generally within one month.The price and yield are generally fixed on the date of commitment to purchase, and the value of the security is thereafter reflected in the Fund’s NAV.During the period between purchase and settlement, no payment is made by the Fund and no interest accrues to the Fund.At the time of settlement, the market value of the security may be more or less than the purchase price. INVESTMENT RESTRICTIONS The Trust (on behalf of the Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority of the Fund’s outstanding voting securities” as defined in the 1940 Act.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented or (ii)more than 50% of the outstanding shares of the Fund. The Fund may not: 1. With respect to 75% of its total assets, invest more than 5% of its total assets in securities of a single issuer or hold more than 10% of the voting securities of such issuer.(This restriction does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) 2. Borrow money, except in an amount not to exceed 33 1/3% of the value of its total assets, as permitted under the 1940 Act. 3. Issue senior securities, except that this restriction shall not be deemed to prohibit the Fund from (a)making any permitted borrowings, mortgages or pledges, or (b)entering into options, futures, currency contracts or repurchase transactions, or except as permitted under the 1940 Act. 4. Engage in the business of underwriting securities, except to the extent that the Fund may be considered an underwriter within the meaning of the Securities Act of 1933 in the disposition of restricted securities. 5. Invest 25% or more of the market value of its total assets in the securities of companies engaged in any one industry.(This restriction does not apply to investments in the securities of other investment companies or securities of the U.S. Government, its agencies or instrumentalities.) 6. Purchase or sell real estate, which term does not include securities of companies which deal in real estate and/or mortgages or investments secured by real estate, or interests therein, except that the Fund reserves freedom of action to hold and to sell real estate acquired as a result of the Fund’s ownership of securities. 7. Purchase or sell physical commodities, unless acquired as a result of ownership of securities or other instruments.This limitation shall not prevent the Fund from purchasing, selling, or entering into futures contracts, or acquiring securities or other instruments and options thereon backed by, or related to, physical commodities. 8. Make loans to others, except as permitted under the 1940 Act. Table of Contents - Statement of Additional Information B-13 The Fund observes the following policies, which are not deemed fundamental and which may be changed without shareholder vote.The Fund may not: 1. Invest in any issuer for purposes of exercising control or management. 2. Hold, in the aggregate, more than 15% of its net assets in illiquid securities. 3. Make any change to the Fund’s investment policy of investing at least 80% of its net assets in investments suggested by the Fund’s name without first providing the Fund’s shareholders with at least 60days’ prior written notice. PORTFOLIO TURNOVER Although the Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions. High portfolio turnover generally results in the distribution of short-term capital gains which are taxed at the higher ordinary income tax rates. PORTFOLIO HOLDINGS POLICY The Advisor and the Fund maintain portfolio holdings disclosure policies that govern the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Fund.These portfolio holdings disclosure policies have been approved by the Board.Disclosure of the Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to the Fund’s shareholders and in the quarterly holdings report on Form N-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.Additionally, the Fund’s top-ten holdings will be posted within 10 business days after each month end on the Fund’s website, www.shenkmanfunds.com, once the website is operational. Pursuant to the Trust’s portfolio holdings disclosure policies, information about the Fund’s portfolio holdings is not distributed to any person unless: § The disclosure is required pursuant to a regulatory request, court order or is legally required in the context of other legal proceedings; § The disclosure is made to a mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; § The disclosure is made to internal parties involved in the investment process, administration, operation or custody of the Fund, including, but not limited to USBFS and the Trust’s Board of Trustees, the Advisor, attorneys, auditors or accountants; § The disclosure is made: (a) in connection with a quarterly, semi-annual or annual report that is available to the public; or (b) relates to information that is otherwise available to the public; or § The disclosure is made with the prior written approval of either the Trust’s Chief Compliance Officer or his or her designee. Table of Contents - Statement of Additional Information B-14 Certain of the persons listed above receive information about the Fund’s portfolio holdings on an ongoing basis.The Fund believes that these third parties have legitimate objectives in requesting such portfolio holdings information and operate in the best interest of the Fund’s shareholders. These persons include: § A mutual fund rating and/or ranking organization, or person performing similar functions, who is subject to a duty of confidentiality, including a duty not to trade on any non-public information; § Internal parties involved in the investment process, administration, operation or custody of the Fund, specifically: USBFS; the Trust’s Board of Trustees; and the Trust’s attorneys and accountants (currently, Paul Hastings LLP (“Paul Hastings”) and Tait, Weller & Baker LLP, respectively), all of which typically receive such information after it is generated. Additionally, non-public portfolio holdings are disclosed daily with no lag to the following service providers for the sole purpose of assisting the Advisor in carrying out its responsibilities for the Fund: (a) FactSet Research Systems Inc., (b) Bloomberg L.P., (c) Electra Information Systems, Inc. and (d) Markit WSO Corporation. Any disclosures to additional parties not described above are made with the prior written approval of either the Trust’s Chief Compliance Officer or his or her designee, pursuant to the Trust’s Policy and Procedures Regarding Disclosure of Portfolio Holdings. The Chief Compliance Officer or designated officer of the Trust will approve the furnishing of non-public portfolio holdings to a third party only if they consider the furnishing of such information to be in the best interest of the Fund and its shareholders and if no material conflict of interest exists regarding such disclosure between shareholders’ interests and those of the Advisor, Distributor or any affiliated person of the Fund.No consideration may be received by the Fund, the Advisor, any affiliate of the Advisor or their employees in connection with the disclosure of portfolio holdings information.The Board receives and reviews annually a list of the persons who receive non-public portfolio holdings information and the purpose for which it is furnished. MANAGEMENT The overall management of the Trust’s business and affairs is invested with its Board.The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with the Advisor, Administrator, Custodian and Transfer Agent, each as defined below.The day-to-day operations of the Trust are delegated to its officers, subject to the Fund’s investment objective, strategies and policies and to the general supervision of the Board. The Trustees and officers of the Trust, their ages, and positions with the Trust, terms of office with the Trust and length of time served, their business addresses and principal occupations during the past five years and other directorships held are set forth in the table below. Table of Contents - Statement of Additional Information B-15 Independent Trustees(1) Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years Sallie P. Diederich (age 62) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since January 2011. Independent Mutual Fund Consultant, (1995 to present); Corporate Controller, Transamerica Fund Management Company (1994 to 1995); Senior Vice President, Putnam Investments (1992 to 1993); Vice President and Controller, American Capital Mutual Funds (1986 to 1992). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund). Donald E. O’Connor (age 76) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since February 1997. Retired; former Financial Consultant and former Executive Vice President and Chief Operating Officer of ICI Mutual Insurance Company (until January 1997). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund); Trustee, The Forward Funds (34 portfolios). George J. Rebhan (age 78) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since May 2002. Retired; formerly President, Hotchkis and Wiley Funds (mutual funds) (1985 to 1993). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund); Independent Trustee from 1999 to 2009, E*TRADE Funds. George T. Wofford (age 73) 615 E. Michigan Street Milwaukee, WI 53202 Trustee Indefinite term since February 1997. Retired; formerly Senior Vice President, Federal Home Loan Bank of San Francisco. 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund). Table of Contents - Statement of Additional Information B-16 Interested Trustee Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex Overseen by Trustee(2) Other Directorships Held During Past Five Years Joe D. Redwine(3) (age 65) 615 E. Michigan Street Milwaukee, WI 53202 Interested Trustee Indefinite term since September 2008. President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). 1 Trustee, Advisors Series Trust (for series not affiliated with the Fund) Officers Name, Address and Age Position Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years Joe D. Redwine (age 65) 615 E. Michigan Street Milwaukee, WI 53202 Chairman and Chief Executive Officer Indefinite term since September 2007. President, CEO, U.S. Bancorp Fund Services, LLC (May 1991 to present). Douglas G. Hess (age 45) 615 E. Michigan Street Milwaukee, WI 53202 President and Principal Executive Officer Indefinite term since June 2003. Senior Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (March1997 to present). Cheryl L. King (age 51) 615 E. Michigan Street Milwaukee, WI 53202 Treasurer and Principal Financial Officer Indefinite term since December 2007. Vice President, Compliance and Administration, U.S. Bancorp Fund Services, LLC (October 1998 to present). Michael L. Ceccato (age 55) 615 E. Michigan Street Milwaukee, WI 53202 Vice President, Chief Compliance Officer and AML Officer Indefinite term since September 2009. Vice President, U.S. Bancorp Fund Services, LLC (February 2008 to present); General Counsel/Controller, Steinhafels, Inc. (September 1995 to February 2008). Jeanine M. Bajczyk, Esq. (age 47) 615 E. Michigan Street Milwaukee, WI 53202 Secretary Indefinite term since June 2007. Senior Vice President and Counsel, U.S. Bancorp Fund Services, LLC (May 2006 to present); Senior Counsel, Wells Fargo Funds Management, LLC (May 2005 to May 2006); Senior Counsel, Strong Financial Corporation (January 2002 to April 2005). The Trustees of the Trust who are not “interested persons” of the Trust as defined under the 1940 Act (“Independent Trustees”). (2) As of September 30, 2012, the Trust is comprised of 45 active portfolios managed by unaffiliated investment advisors.The term “Fund Complex” applies only to the Fund.The Fund does not hold itself out as related to any other series within the Trust for investment purposes, nor does it share the same investment advisor with any other series. Mr. Redwine is an “interested person” of the Trust as defined by the 1940 Act.Mr. Redwine is an interested Trustee of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC who acts as principal underwriter to the series of the Trust. Table of Contents - Statement of Additional Information B-17 Additional Information Concerning Our Board of Trustees The Role of the Board The Board provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust, such as the Trust’s advisers, distributor, administrator, custodian, and transfer agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the advisers, distributor, administrator, custodian and transfer agent.The Board has appointed various senior individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters.Some of these reports are provided as part of formal “Board Meetings” which are typically held quarterly, in person, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal “Board Meetings,” to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.It has established four standing committees, an Audit Committee, a Nominating Committee, a Qualified Legal Compliance Committee (the “QLCC”) and a Valuation Committee, which are discussed in greater detail under “Board Committees,” below.Currently, more than 75% of the members of the Board are Independent Trustees, which are Trustees that are not affiliated with the Advisor or its affiliates or any other investment adviser in the Trust, and each of the Audit Committee, Nominating Committee and QLCC are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Chairman of the Board is the Chief Executive Officer of the Trust and a Trustee; he is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC, the Trust’s “Distributor” and principal underwriter.He is also the President and CEO of the Administrator to the Trust.The President and Principal Executive Officer of the Trust is not a Trustee, but rather is a senior employee of the Administrator who routinely interacts with the unaffiliated investment advisers of the Trust and comprehensively manages the operational aspects of the Funds in the Trust.The Trust has appointed George J. Rebhan as lead Independent Trustee, who acts as a liaison with the Trust’s service providers, officers, legal counsel, and other Trustees between meetings, helps to set Board meeting agendas, and serves as chair during executive sessions of the Independent Trustees. The Board reviews its structure annually.The Trust has determined that it is appropriate to separate the Principal Executive Officer and Board Chairman positions because the day-to day responsibilities of the Principal Executive Officer are not consistent with the oversight role of the Trustees and because of the potential conflict of interest that may arise from the Administrator’s duties with the Trust.The Board has also determined that the appointment of a lead Independent Trustee, the function and composition of the Audit Committee, the Nominating Committee, and the QLCC are appropriate means to address any potential conflicts of interest that may arise from the Chairman’s status as an Interested Trustee.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Table of Contents - Statement of Additional Information B-18 Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Audit Committee meets regularly with the Chief Compliance Officer to discuss compliance and operational risks.The Audit Committee also meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the Advisor and portfolio managers as to investment risks as well as other risks that may be also discussed in Audit Committee. Information about Each Trustee’s Qualification, Experience, Attributes or Skills The Board believes that each of the Trustees has the qualifications, experience, attributes and skills (“Trustee Attributes”) appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.Each of the Trustees has substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and access information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the majority of the Trustees have served on boards for organizations other than the Trust, as well as having served on the Board of the Trust for a number of years.They therefore have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a ‘self-assessment’ wherein the effectiveness of the Board and individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each particular Trustee and certain of their Trustee Attributes. The information provided below, and in the table above, is not all-inclusive.Many Trustee Attributes involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Sallie P. Diederich.Ms. Diederich is experienced with financial, accounting, investment and regulatory matters through her position as an independent mutual fund management consultant.Prior to establishing her own consulting business, Ms. Diederich gained substantial experience in mutual fund operations and accounting through senior positions at large mutual fund complexes.Ms. Diederich is a Certified Public Accountant and serves as the Trust’s Audit Committee Financial Expert. Donald E. O’Connor.Mr. O’Connor has served on a number of mutual fund boards and is experienced with financial, accounting, investment and regulatory matters through his prior service as a trustee of The Forward Funds, Inc. and his prior position as Chief of the Branch of Market Surveillance at the SEC.Mr. O’Connor also has substantial experience in mutual fund operations through senior positions at industry trade associations, including Vice President of Operations for the Investment Company Institute covering accounting, transfer agent and custodian industry functions and Chief Operating Officer of ICI Mutual, a captive insurance company focused exclusively on the insurance needs of mutual funds, their directors, officers, and advisers. Table of Contents - Statement of Additional Information B-19 George J. Rebhan.Mr. Rebhan has served on a number of mutual fund boards and is experienced with financial, accounting, investment and regulatory matters through his prior service as a trustee of E*Trade Funds and as President of the Hotchkis and Wiley mutual fund family.Mr. Rebhan also has substantial investment experience through his former association with a registered investment adviser. Joe D. Redwine.Mr. Redwine has substantial mutual fund experience and is experienced with financial, accounting, investment and regulatory matters through his position as President and CEO of U.S. Bancorp Fund Services, LLC, a full service provider to mutual funds and alternative investment products.In addition, he has extensive experience consulting with investment advisers regarding the legal structure of mutual funds, distribution channel analysis and actual distribution of those funds. George T. Wofford.Mr. Wofford is experienced in financial, accounting, regulatory and investment matters through his executive experience as a Senior Vice President of Federal Home Loan Bank of San Francisco (“FHLB-SF”) where he was involved with the development of FHLB-SF’s information technology infrastructure as well as legal and regulatory financial reporting. Board Committees The Trust has established the following four standing committees and the membership of each committee to assist in its oversight functions, including its oversight of the risks the Trust faces: the Audit Committee, the QLCC, the Nominating Committee and the Valuation Committee.There is no assurance, however, that the Board’s committee structure will prevent or mitigate risks in actual practice.The Trust’s committee structure is specifically not intended or designed to prevent or mitigate the Fund’s investment risks.The Fund is designed for investors that are prepared to accept investment risk, including the possibility that as yet unforeseen risks may emerge in the future. The Audit Committee is comprised of all of the Independent Trustees.It does not include any interested Trustees.The Audit Committee meets regularly with respect to the various series of the Trust.The function of the Audit Committee, with respect to each series of the Trust, is to review the scope and results of the audit and any matters bearing on the audit or the Fund’s financial statements and to ensure the integrity of the Fund’s pricing and financial reporting. The Audit Committee also serves as the QLCC for the Trust for the purpose of compliance with Rules205.2(k) and 205.3(c) of the Code of Federal Regulations, regarding alternative reporting procedures for attorneys retained or employed by an issuer who appear and practice before the SEC on behalf of the issuer (the “issuer attorneys”).An issuer’s attorney who becomes aware of evidence of a material violation by the Trust, or by any officer, director, employee, or agent of the Trust, may report evidence of such material violation to the QLCC as an alternative to the reporting requirements of Rule205.3(b) (which requires reporting to the chief legal officer and potentially “up the ladder” to other entities). The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for Trustees as is considered necessary from time to time and meets only as necessary.Ms.Diederich and Messrs. O’Connor, Rebhan and Wofford comprise the Nominating Committee. The Nominating Committee will consider nominees recommended by shareholders.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed Nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required biographical information, must be delivered to and received by the President of the Trust at the principal executive offices of the Trust between 120 and 150 days prior to the shareholder meeting at which any such nominee would be voted on. Table of Contents - Statement of Additional Information B-20 The Trust’s Board has delegated day-to-day valuation issues to a Valuation Committee that is comprised of one or more Trustees and representatives from the Administrator’s staff.The function of the Valuation Committee is to value securities held by any series of the Trust for which current and reliable market quotations are not readily available.Such securities are valued at their respective fair values as determined in good faith by the Valuation Committee and the actions of the Valuation Committee are subsequently reviewed and ratified by the Board.The Valuation Committee meets as needed. Trustee Ownership of Fund Shares and Other Interests No Trustee owned shares of the Fund as of the calendar year ended December 31, 2011, which is prior to the inception date of the Fund. As of December 31, 2011, neither the Independent Trustees nor members of their immediate family own securities beneficially or of record in the Advisor, the Distributor, or an affiliate of the Advisor or Distributor.Accordingly, neither the Independent Trustees nor members of their immediate family, have a direct or indirect interest, the value of which exceeds $120,000, in the Advisor, the Distributor or any of their affiliates.In addition, during thetwo most recently completed calendar years, neither the Independent Trustees nor members of their immediate families have conducted any transactions (or series of transactions) in which the amount involved exceeds $120,000 and to which the Advisor, the Distributor or any affiliate thereof was a party. Compensation Set forth below is the anticipated compensation to be received by the Independent Trustees from the Fund for the fiscal period ending September 30, 2013.Independent Trustees each receive an annual trustee fee of $55,000 per year allocated among each of the various portfolios comprising the Trust, and an additional $500 per telephonic board meeting, paid by the Trust or applicable portfolios, as well as reimbursement for expenses incurred in connection with attendance at Board meetings.The Trust has no pension or retirement plan.No other entity affiliated with the Trust pays any compensation to the Trustees. EstimatedAggregate Compensation from the Shenkman Short Duration High Income Fund Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Estimated Compensation from Fund Complex Paid to Trustees(1) Name of Independent Trustee Sallie P. Diederich None None Donald E. O’Connor None None George J. Rebhan None None George T. Wofford None None Name of Interested Trustee Joe D. Redwine $0 None None $0 (1)There are currently numerous portfolios comprising the Trust.The term “Fund Complex” applies only to the Fund.For the fiscal period ending September 30, 2013, Trustees’ fees for the Trust are estimated in the amount of $220,000. Table of Contents - Statement of Additional Information B-21 CODES OF ETHICS The Trust, the Advisor and the Distributor, as defined below, have each adopted separate Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, access persons of the Advisor and Distributor to invest in securities that may be purchased or held by the Fund. PROXY VOTING POLICIES AND PROCEDURES The Board has adopted Proxy Voting Policies and Procedures (the “Policies”) on behalf of the Trust which delegate the responsibility for voting proxies to the Advisor, subject to the Board’s continuing oversight.The Policies require that the Advisor vote proxies received in a manner consistent with the best interests of the Fund and its shareholders.The Policies also require the Advisor to present to the Board, at least annually, the Advisor’s Policies and a record of each proxy voted by the Advisor on behalf of the Fund, including a report on the resolution of all proxies identified by the Advisor as involving a conflict of interest.A copy of the Advisor’s Proxy Voting Policy can be found in Appendix B. The Trust is required to file a Form N-PX, with the Fund’s complete proxy voting record for the 12 months ended June 30, no later than August 31 of each year.The Fund’s proxy voting record will be available without charge, upon request, by calling toll-free 1-855-215-1200 and on the SEC’s website at www.sec.gov. CONTROL PERSONS, PRINCIPAL SHAREHOLDERS AND MANAGEMENT OWNERSHIP A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control.Shareholders with a controlling interest could affect the outcome of voting or the direction of management of the Fund. Since the Fund was not operational prior to the date of this SAI, there were no principal shareholders or control persons and the Trustees and officers of the Trust as a group did not own more than 1% of any class of the Fund’s outstanding shares. THE FUND’S INVESTMENT ADVISOR Shenkman Capital Management, Inc., 461 Fifth Avenue, 22nd Floor, New York, New York 10017, acts as investment advisor to the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust.Mark R. Shenkman is a control person of the Advisor through his majority ownership of the Advisor and is a portfolio manager of the Fund. In consideration of the services to be provided by the Advisor pursuant to the Advisory Agreement, the Advisor is entitled to receive from the Fund an investment advisory fee computed daily and payable monthly, based on a rate equal to 0.55% of the Fund’s average daily net assets.The Advisor oversees the investment advisory services provided to the Fund. After its initial two year term, the Advisory Agreement continues in effect for successive annual periods so long as such continuation is specifically approved at least annually by the vote of (1)the Board (or a majority of the outstanding shares of the Fund), and (2)a majority of the Trustees who are not interested persons of any party to the Advisory Agreement, in each case, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement may be terminated at any time, without penalty, by either party to the Advisory Agreement upon a 60-day written notice and is automatically terminated in the event of its “assignment,” as defined in the 1940 Act. Table of Contents - Statement of Additional Information B-22 In addition to the management fees payable to the Advisor, the Fund is responsible for its own operating expenses, including: fees and expenses incurred in connection with the issuance, registration and transfer of its shares; brokerage and commission expenses; all expenses of transfer, receipt, safekeeping, servicing and accounting for the cash, securities and other property of the Trust for the benefit of the Fund including all fees and expenses of its custodian and accounting services agent; interest charges on any borrowings; costs and expenses of pricing and calculating its daily NAV per share and of maintaining its books of account required under the 1940 Act; taxes, if any; a pro rata portion of expenditures in connection with meetings of the Fund’s shareholders and the Trust’s Board that are properly payable by the Fund; salaries and expenses of officers and fees and expenses of members of the Board or members of any advisory board or committee who are not members of, affiliated with or interested persons of the Advisor or Administrator; insurance premiums on property or personnel of the Fund which inure to their benefit, including liability and fidelity bond insurance; the cost of preparing and printing reports, proxy statements, prospectuses and the SAI of the Fund or other communications for distribution to existing shareholders; legal counsel, auditing and accounting fees; trade association membership dues (including membership dues in the Investment Company Institute allocable to the Fund); fees and expenses (including legal fees) of registering and maintaining registration of its shares for sale under federal and applicable state and foreign securities laws; all expenses of maintaining shareholder accounts, including all charges for transfer, shareholder recordkeeping, dividend disbursing, redemption, and other agents for the benefit of the Fund, if any; and all other charges and costs of its operation plus any extraordinary and non-recurring expenses, except as otherwise prescribed in the Advisory Agreement. Though the Fund is responsible for its own operating expenses, the Advisor has contractually agreed to waive a portion or all of the management fees payable to it by the Fund and to pay Fund operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses (excluding acquired fund fees and expenses, interest and dividend expense on securities sold short, taxes and extraordinary expenses) to the limits set forth in the Annual Fund Operating Expenses table of the Prospectus.Any such waivers made by the Advisor in its management fees or payment of expenses which are the Fund’s obligation are subject to recoupment by the Advisor from the Fund, if so requested by the Advisor, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the recoupment) does not exceed the applicable limitation on Fund expenses.The Advisor is permitted to recoup only for management fee waivers and expense payments made in the previous three fiscal years.Any such recoupment is also contingent upon the Board’s subsequent review and ratification of the recouped amounts.Such recoupment may not be paid prior to the Fund’s payment of current ordinary operating expenses. SERVICE PROVIDERS Fund Administrator, Transfer Agent and Fund Accountant Pursuant to an administration agreement (the “Administration Agreement”), U.S. Bancorp Fund Services, LLC, (“USBFS”) 615 East Michigan Street, Milwaukee, Wisconsin 53202, acts as the Administrator to the Fund.USBFS provides certain services to the Fund including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Fund’s independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Fund with applicable laws and regulations, excluding those of the securities laws of various states; arranging for the computation of performance data, including NAV per share and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Fund, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, USBFS does not have any responsibility or authority for the management of the Fund, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares. Table of Contents - Statement of Additional Information B-23 Pursuant to the Administration Agreement, as compensation for its services, USBFS receives from the Fund, a fee based on the Fund’s current average daily net assets of: 0.10% on the first $50 million, 0.08% on the next $150 million and 0.05% on the remaining assets, with a minimum annual fee of $60,000.USBFS also is entitled to certain out-of-pocket expenses.USBFS also acts as fund accountant, transfer agent (the “Transfer Agent”) and dividend disbursing agent under separate agreements with the Trust.Additionally, the Administrator provides Chief Compliance Officer services to the Trust under a separate agreement.The cost of the Chief Compliance Officer services is allocated to the Fund by the Board. Custodian Pursuant to a Custody Agreement between the Trust and U.S. Bank National Association, located at 1555 North River Center Drive, Suite 302, Milwaukee, Wisconsin 53212 (the “Custodian”), the Custodian serves as the custodian of the Fund’s assets, holds the Fund’s portfolio securities in safekeeping, and keeps all necessary records and documents relating to its duties.The Custodian is compensated with an asset-based fee plus transaction fees and is reimbursed for out-of-pocket expenses. The Custodian and Administrator do not participate in decisions relating to the purchase and sale of securities by the Fund.The Administrator, Transfer Agent, Custodian and the Fund’s Distributor (as defined below) are affiliated entities under the common control of U.S. Bancorp.The Custodian and its affiliates may participate in revenue sharing arrangements with the service providers of mutual funds in which the Fund may invest. Independent Registered Public Accounting Firm and Legal Counsel Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for the Fund, whose services include auditing the Fund’s financial statements and the performance of related tax services. Paul Hastings LLP, 75 East 55th Street, New York, New York 10022, serves as legal counsel to the Trust.Paul Hastings also serves as independent legal counsel to the Board of Trustees. PORTFOLIO MANAGERS The Fund is managed by Mark R. Shenkman and Nicholas Sarchese.The following table shows the number of other accounts managed by each portfolio manager and the total assets in the accounts managed within various categories as of September 30, 2012. Mark R. Shenkman Type of Accounts Number of Accounts Total Assets Number of Accounts with Advisory Fee based on Performance Total Assets Registered Investment Companies 9 $4.3 billion 0 $0 Other Pooled Investments 17 $4.0 billion 4 $925 million Other Accounts 245 $13.8 billion 0 $0 Table of Contents - Statement of Additional Information B-24 Nicholas Sarchese Type of Accounts Number of Accounts Total Assets Number of Accounts with Advisory Fee based on Performance Total Assets Registered Investment Companies 0 $0 0 $0 Other Pooled Investments 2 $687 million 0 $0 Other Accounts 8 $613 million 0 $0 Advisor Material Conflicts of Interest.As a general matter, the Advisor attempts to minimize its conflicts of interest. To that end, it has implemented policies and procedures for the identification of conflicts of interest. In accordance with this policy, the Advisor has identified certain potential conflicts of interest in connection with its management of the Fund. A potential conflict of interest may arise as a result of the Advisor’s management of other accounts that have varying investment guidelines. The Advisor adheres to a systematic process for the approval, allocation and execution of trades. The Advisor allocates investment opportunities among client accounts with similar investment objectives fairly over time while attempting to maintain minimum dispersion of returns. Because of the differences in client investment objectives and strategies, risk tolerances, tax status and other criteria, there may, however, be differences among clients in invested positions and securities held. Moreover, the Advisor may purchase a security for one client account while appropriately selling that same security for another client account. Certain accounts managed by the Advisor may also be permitted to sell securities short. Accordingly, the Advisor and its team members may take short positions in equity securities of certain issuers for their own account or for the account of any other client at the same time the debt securities, convertible securities or bank loans of such issuers are held long in client accounts. When the Advisor or its team members engage in short sales of securities, they could be seen as harming the performance of one or more clients, including the Fund, for the benefit of the account engaging in short sales if the short sales cause the market value of the securities to fall. Conversely, the Advisor and its team members may take long positions in equity securities of certain issuers for their own account or for the account of any other client at the same time the debt securities, convertible securities or bank loans of such issuers are sold out of client accounts. The Advisor also acts as investment manager to companies that have, or may in the future have, non-investment grade securities outstanding, and may purchase these securities for its client accounts, including for the Fund. Additionally, the Advisor is not precluded from investing in securities of a company held in some of its client accounts in which such other of its clients have senior or subordinated rights relative to the other, or vice versa. From time to time, the Advisor may have arrangements with brokers and/or affiliates of brokers who may recommend the Advisor’s products or services to their respective clients (in such capacity, “Sponsors/Consultants”). Generally, the Advisor does not compensate Sponsors/Consultants in connection with any such arrangements (to the extent it does compensate Sponsors/Consultants, the terms of such arrangements are disclosed in accordance with Rule 206(4)-3 under the Investment Advisers Act of 1940). A conflict of interest may arise because the Advisor may execute securities transactions on behalf of its clients, including the Fund, through brokers who are, or who have affiliates who are, Sponsors/Consultants. As a fiduciary, the Advisor has an obligation to obtain best execution for its clients. The allocation of transactions to brokers who are (or that have affiliates who are) Sponsors/Consultants is subject at all times to the Advisor’s obligation to obtain best execution under the circumstances. The Advisor’s chief compliance officer periodically monitors its arrangements with Sponsors/Consultants and trading activity with brokers who are (or who have affiliates who are) Sponsors/Consultants to ensure the Advisor has obtained best execution in accordance with its policies and procedures. Table of Contents - Statement of Additional Information B-25 The Advisor permits its team members to trade securities for their own accounts. Investment personnel, through their position with the firm, are in a position to take investment opportunities for themselves before such opportunities are executed on behalf of clients. Thus, the Advisor has an obligation to assure that its team members do not “front-run” trades for clients or otherwise favor their own accounts. To that end, the Advisor maintains a personal trading policy that includes pre-clearance procedures that require team members to preclear trades in securities of all companies, as well as shares of mutual funds for which the Advisor acts as adviser or subadviser. The Advisor is also entitled to receive performance fees from certain client accounts. The existence of those fees may incentivize the portfolio managers to disproportionately allocate investment opportunities to these accounts. The Advisor maintains an allocation policy and its chief compliance officer periodically reviews dispersion among the accounts and allocations to ensure that they are being allocated among all eligible accounts in an equitable manner. The Advisor may also execute transactions between or among client accounts (including rebalancing trades between client accounts) by executing simultaneous purchase and sale orders for the same security. Even in situations where the Advisor believes there is no disadvantage to its clients, these “cross trade” transactions may nonetheless create an inherent conflict of interest because the Advisor has a duty to obtain a price equitable for both the selling client and the purchasing client. When engaging in cross transactions, the Advisor ensures that all parties to the transaction receive at least as favorable a price as would be received if the transaction were executed on the open market. Portfolio Managers’ Compensation.Messrs. Shenkman and Sarchese serve as co-portfolio managers for the Fund.Each portfolio manager receives a fixed base salary and an annual bonus predicated on individual and firm performance. They are compensated based on their ability to implement the firm’s investment strategy, their ability to effectively perform their respective managerial functions, the overall investment performance of the firm, as well as the firm’s growth and profitability. Their compensation is not based on the performance of the Fund or the value of assets held in its portfolio. Securities Owned in the Fund by the Portfolio Managers.As of the date of this SAI, Mr. Shenkman beneficially owned shares of the Fund with a value between $100,001 and $500,000 and Mr. Sarchese beneficially owned shares of the Fund with a value between $50,001 and $100,000. EXECUTION OF PORTFOLIO TRANSACTIONS Pursuant to the Advisory Agreement, the Advisor determines which securities are to be purchased and sold by the Fund and which broker-dealers are eligible to execute the Fund’s portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Advisor, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Fund also may be made directly from issuers or from underwriters.Where possible, purchase and sale transactions will be effected through dealers (including banks) which specialize in the types of securities which the Fund will be holding, unless better executions are available elsewhere.Dealers and underwriters usually act as principal for their own accounts.Purchases from underwriters will include a concession paid by the issuer to the underwriter and purchases from dealers will include the spread between the bid and the asked price.If the execution and price offered by more than one dealer or underwriter are comparable, the order may be allocated to a dealer or underwriter that has provided research or other services as discussed below. Table of Contents - Statement of Additional Information B-26 In placing portfolio transactions, the Advisor will seek best execution.The full range and quality of services available will be considered in making these determinations, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers which furnish or supply research and statistical information to the Advisor that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other services in addition to execution services.The Advisor considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Agreement with the Fund, to be useful in varying degrees, but of indeterminable value.Portfolio transactions may be placed with broker-dealers who sell shares of the Fund subject to rules adopted by the FINRA and the SEC. While it is the Fund’s general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Fund, in accordance with Section 28(e) under the Securities and Exchange Act of 1934, when it is determined that more than one broker can deliver best execution, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Fund or to the Advisor, even if the specific services are not directly useful to the Fund and may be useful to the Advisor in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Fund may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Advisor to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer. Investment decisions for the Fund may be made ”pari passu” with those of other client accounts or pooled investment vehicles managed or advised by the Advisor.It is possible that at times identical securities will be acceptable for both the Fund and one or more of such client accounts or pooled investment vehicles.In such event, the position of the Fund and such client account(s) or pooled investment vehicles in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts or pooled investment vehicles seek to acquire the same security as the Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, the Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts or pooled investment vehicles simultaneously purchases or sells the same security that the Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts or pooled investment vehicles in a manner deemed equitable by the Advisor, taking into account the respective sizes of the accounts and the amount of cash available for investment, the investment objective of the account, and the ease with which a clients appropriate amount can be bought, as well as the liquidity and volatility of the account and the urgency involved in making an investment decision for the client.It is recognized that in some cases this methodology could have a detrimental effect on the price or value of the security insofar as the Fund is concerned.In other cases, however, it is believed that the ability of the Fund to participate in volume transactions may produce better executions for the Fund. GENERAL INFORMATION The Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest and to divide or combine the shares into a greater or lesser number of shares without thereby changing the proportionate beneficial interest in the Fund.Each share represents an interest in the Fund proportionately equal to the interest of each other share.Upon the Fund’s liquidation, all shareholders would participate pro rata in the net assets of the Fund available for distribution to shareholders. Table of Contents - Statement of Additional Information B-27 With respect to the Fund, the Trust may offer more than one class of shares.The Trust has adopted a Multiple Class Plan pursuant to Rule 18f-3 under the 1940 Act, detailing the attributes of each class of the Fund, and has reserved the right to create and issue additional series or classes.Each share of a series or class represents an equal proportionate interest in that series or class with each other share of that series or class.Currently, the Fund offers three share classes – Class A shares, Class C shares and Institutional Class shares. The shares of each series or class participate equally in the earnings, dividends and assets of the particular series or class.Expenses of the Trust which are not attributable to a specific series or class are allocated among all the series in a manner believed by management of the Trust to be fair and equitable.Shares have no pre-emptive or conversion rights.Shares, when issued, are fully paid and non-assessable, except as set forth below.Shareholders are entitled to one vote for each share held. Shares of each series or class generally vote together, except when required under federal securities laws to vote separately on matters that only affect a particular class, such as the approval of distribution plans for a particular class. The Trust is not required to hold annual meetings of shareholders but will hold special meetings of shareholders of a series or class when, in the judgment of the Trustees, it is necessary or desirable to submit matters for a shareholder vote.Shareholders have, under certain circumstances, the right to communicate with other shareholders in connection with requesting a meeting of shareholders for the purpose of removing one or more Trustees.Shareholders also have, in certain circumstances, the right to remove one or more Trustees without a meeting.No material amendment may be made to the Declaration of Trust without the affirmative vote of the holders of a majority of the outstanding shares of each portfolio affected by the amendment.The Declaration of Trust provides that, at any meeting of shareholders of the Trust or of any series or class, a Shareholder Servicing Agent may vote any shares as to which such Shareholder Servicing Agent is the agent of record and which are not represented in person or by proxy at the meeting, proportionately in accordance with the votes cast by holders of all shares of that portfolio otherwise represented at the meeting in person or by proxy as to which such Shareholder Servicing Agent is the agent of record. Any shares so voted by a Shareholder Servicing Agent will be deemed represented at the meeting for purposes of quorum requirements.Any series or class may be terminated (i)upon the merger or consolidation with, or the sale or disposition of all or substantially all of its assets to, another entity, if approved by the vote of the holders of two thirds of its outstanding shares, except that if the Board recommends such merger, consolidation or sale or disposition of assets, the approval by vote of the holders of a majority of the series’ or class’ outstanding shares will be sufficient, or (ii)by the vote of the holders of a majority of its outstanding shares, or (iii)by the Board by written notice to the series’ or class’ shareholders.Unless each series and class is so terminated, the Trust will continue indefinitely. The Declaration of Trust also provides that the Trust shall maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, Trustees, officers, employees and agents covering possible tort and other liabilities. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance existed and the Trust itself was unable to meet its obligations. The Declaration of Trust does not require the issuance of stock certificates.If stock certificates are issued, they must be returned by the registered owners prior to the transfer or redemption of shares represented by such certificates. Rule 18f-2 under the 1940 Act provides that as to any investment company which has two or more series outstanding and as to any matter required to be submitted to shareholder vote, such matter is not deemed to have been effectively acted upon unless approved by the holders of a “majority” (as defined in the Rule) of the voting securities of each series affected by the matter.Such separate voting requirements do not apply to the election of Trustees or the ratification of the selection of accountants.The Rule contains special provisions for cases in which an advisory contract is approved by one or more, but not all, series.A change in investment policy may go into effect as to one or more series whose holders so approve the change even though the required vote is not obtained as to the holders of other affected series. Table of Contents - Statement of Additional Information B-28 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION The information provided below supplements the information contained in the Prospectus regarding the purchase and redemption of Fund shares. How to Buy Shares You may purchase shares of the Fund directly from the Fund or from securities brokers, dealers or financial intermediaries (collectively, “Financial Intermediaries”). Investors should contact their Financial Intermediary directly for appropriate instructions, as well as information pertaining to accounts and any service or transaction fees that may be charged.The Fund may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Fund.If you transmit your order to these Financial Intermediaries before the close of regular trading (generally 4:00 p.m., Eastern Time) on a day that the New York Stock Exchange (“NYSE”) is open for business, shares will be purchased at the appropriate per share price next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it participates in these arrangements. The public offering price of Fund shares is the NAV per share, plus any applicable sales charge.Shares are purchased at the public offering price next determined after the Transfer Agent receives your purchase request in good order.In most cases, in order to receive that day’s public offering price, the Transfer Agent must receive your purchase request in good order before the close of regular trading on the NYSE, normally 4:00p.m., Eastern Time. The Trust reserves the right in its sole discretion (i)to suspend the continued offering of the Fund’s shares, (ii)to reject purchase orders in whole or in part when in the judgment of the Advisor or the Distributor such rejection is in the best interest of the Fund, and (iii)to reduce or waive the minimum for initial and subsequent investments for certain fiduciary accounts or under circumstances where certain economies can be achieved in sales of the Fund’s shares. In addition to cash purchases, Fund shares may be purchased by tendering payment in-kind in the form of shares of stock, bonds or other securities.Any securities used to buy Fund shares must be readily marketable, their acquisition consistent with the Fund’s objective and otherwise acceptable to the Advisor and the Board. How to Sell Shares and Delivery of Redemption Proceeds You can sell your Fund shares any day the NYSE is open for regular trading, either directly to the Fund or through your Financial Intermediary. Payments to shareholders for shares of the Fund redeemed directly from the Fund will be made as promptly as possible, but no later than seven days after receipt by the Transfer Agent of the written request in proper form, with the appropriate documentation as stated in the Prospectus, except that the Fund may suspend the right of redemption or postpone the date of payment during any period when (a)trading on the NYSE is restricted as determined by the SEC or the NYSE is closed for other than weekends and holidays; (b)an emergency exists as determined by the SEC making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable; or (c)for such other period as the SEC may permit for the protection of the Fund’s shareholders.Under unusual circumstances, the Fund may suspend redemptions, or postpone payment for more than seven days, but only as authorized by SEC rules. Table of Contents - Statement of Additional Information B-29 The value of shares on redemption or repurchase may be more or less than the investor’s cost, depending upon the market value of the Fund’s portfolio securities at the time of redemption or repurchase. Telephone Redemptions Shareholders with telephone transaction privileges established on their account may redeem Fund shares by telephone.Upon receipt of any instructions or inquiries by telephone from the shareholder, the Fund or its authorized agents may carry out the instructions and/or respond to the inquiry consistent with the shareholder’s previously established account service options.For joint accounts, instructions or inquiries from either party will be carried out without prior notice to the other account owners.In acting upon telephone instructions, the Fund and its agents use procedures that are reasonably designed to ensure that such instructions are genuine.These include recording all telephone calls, requiring pertinent information about the account and sending written confirmation of each transaction to the registered owner. USBFS will employ reasonable procedures to confirm that instructions communicated by telephone are genuine.If USBFS fails to employ reasonable procedures, the Fund and USBFS may be liable for any losses due to unauthorized or fraudulent instructions.If these procedures are followed, however, to the extent permitted by applicable law, neither the Fund nor its agents will be liable for any loss, liability, cost or expense arising out of any redemption request, including any fraudulent or unauthorized request.For additional information, contact USBFS. Redemptions In-Kind The Trust has filed an election under SEC Rule 18f-1 committing to pay in cash all redemptions by a shareholder of record up to amounts specified by the rule (in excess of the lesser of (i)$250,000 or (ii)1% of the Fund’s assets).The Fund has reserved the right to pay the redemption price of its shares in excess of the amounts specified by the rule, either totally or partially, by a distribution in-kind of portfolio securities (instead of cash).The securities so distributed would be valued at the same amount as that assigned to them in calculating the NAV per share for the shares being sold.If a shareholder receives a distribution in-kind, the shareholder could incur brokerage or other charges in converting the securities to cash. The Fund does not intend to hold any significant percentage of its portfolio in illiquid securities, although the Fund, like virtually all mutual funds, may from time to time hold a small percentage of securities that are illiquid.In the unlikely event the Fund were to elect to make an in-kind redemption, the Fund expects that it would follow the normal protocol of making such distribution by way of a pro rata distribution based on its entire portfolio. If the Fund held illiquid securities, such distribution may contain a pro rata portion of such illiquid securities or the Fund may determine, based on a materiality assessment, not to include illiquid securities in the in-kind redemption. The Fund does not anticipate that it would ever selectively distribute a greater than pro rata portion of any illiquid securities to satisfy a redemption request. If such securities are included in the distribution, shareholders may not be able to liquidate such securities and may be required to hold such securities indefinitely. Shareholders’ ability to liquidate such securities distributed in-kind may be restricted by resale limitations or substantial restrictions on transfer imposed by the issuers of the securities or by law. Shareholders may only be able to liquidate such securities distributed in-kind at a substantial discount from their value, and there may be higher brokerage costs associated with any subsequent disposition of these securities by the recipient. Table of Contents - Statement of Additional Information B-30 Sales Charges and Dealer Reallowance Class A shares of the Fund are retail shares that require that you pay a sales charge when you invest unless you qualify for a reduction or waiver of the sales charge.Class A shares are also subject to a Rule 12b-1 fee (or distribution and service fee) of up to 0.25% of average daily net assets and a shareholder servicing plan fee of up 0.10% of average daily net assets, each assessed against the shares of the Fund. If you purchase Class A shares of the Fund you will pay the NAV next determined after your order is received plus a sales charge (shown in percentages below) depending on the amount of your investment.The sales charge does not apply to shares purchased with reinvested dividends.The sales charge is calculated as follows and the dealer reallowance is as shown in the far right column: Investment Amount SalesCharge as a % of OfferingPrice(1) Sales Charge as % of Net Amount Invested Dealer Reallowance(2) Less than $100,000 3.00% 3.09% 3.00% $100,000 to $499,999 2.50% 2.56% 2.50% $500,000 to $999,999 1.25% 1.27% 1.25% $1,000,000 and more 0.00% 0.00% 0.00%(2) Offering price includes the front-end sales load.The sales charge you pay may differ slightly from the amount set forth above because of rounding that occurs in the calculation used to determine your sales charge. If you purchase $1 million worth of shares or more, you will pay no initial sales load. However, in this case, if you were to sell your shares within 18 months of purchase, you would pay a contingent deferred sales load ofup to 1.00% of the value of the Class A shares when they were purchased, unless the dealer of record waived its commission Breakpoints/Volume Discounts and Sales Charge Waivers Reducing Your Sales Charge.You may be able to reduce the sales charge on Class A shares of the Fund based on the combined market value of your accounts.If you believe you are eligible for any of the following reductions or waivers, it is up to you to ask the selling agent or shareholder servicing agent for the reduction and to provide appropriate proof of eligibility. • You pay no sales charges on Fund shares you buy with reinvested distributions. • You pay a lower sales charge if you are investing an amount over a specific breakpoint level as indicated by the above table. • You pay no sales charges on Fund shares you purchase with the proceeds of a redemption of Class A shares within 30 days of the date of the redemption. • By signing a Letter of Intent (LOI) prior to purchase, you pay a lower sales charge now in exchange for promising to invest an amount over a specified breakpoint within the next 13months.Reinvested dividends and capital gains do not count as purchases made during this period.The Transfer Agent will hold in escrow shares equal to approximately 3.00% of the amount you say you intend to buy.If you do not invest the amount specified in the LOI before the expiration date, the Transfer Agent will redeem enough escrowed shares to pay the difference between the reduced sales load you paid and the sales load you should have paid.Otherwise, the Transfer Agent will release the escrowed shares when you have invested the agreed amount.For example, an investor has $75,000 to invest in the Fund, but intends to invest an additional $2,000 per month for the next 13 months for a total of $101,000.Based on the above breakpoint schedule, by signing the LOI, the investor pays a front-end load of 2.50% rather than 3.00%.If the investor fails to meet the intended LOI amount in the 13-month period, however, the Fund will charge the higher sales load retroactively. Table of Contents - Statement of Additional Information B-31 • Rights of Accumulation (“ROA”) allow you to combine Class A shares you already own in order to reach breakpoint levels and to qualify for sales load discounts on subsequent purchases of Class A shares.The purchase amount used in determining the sales charge on your purchase will be calculated by multiplying the maximum public offering price by the number of Class A shares of the Fund already owned and adding the dollar amount of your current purchase.For example, an individual has a $55,000 investment in the Fund, which was sold with a 3.00% front-end load.The investor intends to open a second account and purchase $50,000 of the Fund.Using ROA, the new $50,000 investment is combined with the existing $55,000 investment to reach the $100,000 breakpoint, and the sales charge on the new investment is 2.50% (rather than the 3.00% for a single transaction amount). Eligible Accounts.Certain accounts may be aggregated for ROA eligibility, including your current investment in the Fund, and previous investments you and your immediate family members have made in the Fund, provided your investment was subject to a sales charge.(Your “immediate family members” includes those family members living in the same household as you, such as your spouse, domestic partner, child, stepchild, parent, sibling, grandchild and grandparent, in each case including in-law and adoptive relationships)Specifically, the following accounts are eligible to be included in determining the sales charge on your purchase, if a sales charge has been paid on those purchases: • Individual or joint accounts held in your name; • Trust accounts for which you or a member of your primary household group, individually, is the beneficiary; and • Accounts held in the name of you or your spouse’s sole proprietorship or single owner limited liability company or S corporation; The following accounts are not eligible to be included in determining ROA eligibility; • Investments in Class A shares where the sales charge was waived. Waiving Your Sales Charge.The Fund’s Advisor reserves the right to waive the sales charges for certain groups or classes of shareholders.If you fall into any of the following categories, you can buy Class A shares at NAV per share without a sales charge: · Current and retired employees, directors/trustees and officers of: o The Trust; o The Advisor and its affiliates; and o Immediate family members of any of the above. · Any trust, pension, profit sharing or other benefit plan for current employees, directors/trustees and officers of the Advisor and its affiliates. · Current employees of: o The Transfer Agent; o Broker-dealers who act as selling agents for the Fund/Trust; and o Immediate family members of any of the above living in the same household. Table of Contents - Statement of Additional Information B-32 · Qualified registered investment advisers who buy through a broker-dealer or service agent who have entered into an agreement with the Distributor that allows for load-waived Class A shares purchases. · Qualified broker-dealers who have entered into an agreement with the Distributor that allows for load-waived Class A shares purchases. The Fund also reserves the right to enter into agreements that reduce or eliminate sales charges for groups or classes of shareholders, or for Fund shares included in other investment plans such as “wrap accounts.” If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account. Those terms and conditions may supersede the terms and conditions discussed here. Contact your selling agent for further information. Class C Shares.When offered for sale, you can buy Class C shares of the Fund at the Fund’s offering price, which is the NAV without an up-front sales charge.If you sell (redeem) your Class C shares within 18 months of purchase, you will have to pay a CDSC of 1.00% which is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less.For example, if you purchased $10,000 worth of shares, which due to market fluctuation have appreciated to $15,000, the CDSC will be assessed on your $10,000 purchase.If that same $10,000 purchase has depreciated to $5,000, the CDSC will be assessed on the $5,000 value.For purposes of calculating the CDSC, the start of the 18-month holding period is the first day of the month in which the purchase was made.The Funds will use the first-in, first-out (“FIFO”) method when taking the CDSC. Investments of $1 million or more for purchase into Class C shares will be rejected.Your financial intermediary is responsible for placing individual investments of $1 million or more into Class A shares. Waiving Your CDSC.The Fund reserves the right to waive the CDSC for certain groups or classes of shareholders.If you fall into any of the following categories, you can redeem Class C shares without a CDSC: · You will not be assessed a CDSC on Fund shares you redeem that were purchased with reinvested distributions. · You will not be assessed a CDSC on Fund shares redeemed for account and transaction fees (e.g., returned investment fee) and redemptions through a systematic withdrawal plan. · The Transfer Agent will waive the CDSC for all redemptions made because of scheduled (Internal Revenue Code Section 72(t)(2) withdrawal schedule) or mandatory (withdrawals generally made after age 70½ according to Internal Revenue Service (IRS) guidelines) distributions from traditional IRAs and certain other retirement plans.(See your retirement plan information for details.) · The Transfer Agent will waive the CDSC for redemptions made in the event of the last surviving shareholder’s death or for a disability suffered after purchasing shares.(“Disabled” is defined in Internal Revenue Code Section 72(m)(7)). · The Transfer Agent will waive the CDSC for redemptions made at the direction of the Trust in order to, for example, complete a merger or effect a Fund liquidation. · The Transfer Agent will waive the Class C shares CDSC if the dealer of record waived its commission with the Fund’s or Advisor’s approval. The Fund also reserves the right to enter into agreements that reduce or eliminate the CDSC for groups or classes of shareholders, or for Fund shares included in other investment plans such as “wrap accounts.”If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account.Those terms and conditions may supersede the terms and conditions discussed here.Contact your selling agent for further information.You must notify the Fund or your financial intermediary if you are eligible for these sales charge waivers at the time of your transaction. Table of Contents - Statement of Additional Information B-33 DETERMINATION OF SHARE PRICE The NAV of the Fund is determined as of the close of regular trading on the NYSE (generally 4:00 p.m., Eastern Time), each day the NYSE is open for trading.The NYSE annually announces the days on which it will not be open for trading.It is expected that the NYSE will not be open for trading on the following holidays:New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. The NAV is calculated by adding the value of all securities and other assets attributable to the Fund (including interest and dividends accrued, but not yet received), then subtracting liabilities attributable to the Fund (including accrued expenses). Generally, the Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Valuation Committee considers, among other things:(1)the last sales price on the securities exchange, if any, on which a security is primarily traded; (2)the mean between the bid and asked prices; (3)price quotations from an approved pricing service; and (4)other factors as necessary to determine a fair value under certain circumstances. Securities primarily traded in the NASDAQ Global Market® for which market quotations are readily available shall be valued using the NASDAQ® Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.OTC securities which are not traded in the NASDAQ Global Market® shall be valued at the most recent sales price.Securities and assets for which market quotations are not readily available (including restricted securities which are subject to limitations as to their sale) are valued at fair value as determined in good faith under procedures approved by or under the direction of the Board. Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.In order to reflect their fair value, short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to the Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. The Fund’s securities, including ADRs, EDRs and GDRs, which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, the Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Fund anticipates that its portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable or are unavailable. Table of Contents - Statement of Additional Information B-34 An option that is written or purchased by the Fund shall be valued using composite pricing via the National Best Bid and Offer quotes.Composite pricing looks at the last trade on the exchange where the option is traded.If there are no trades for an option on a given business day, as of closing, the Fund will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.For options where market quotations are not readily available, fair value shall be determined by the Trust’s Valuation Committee. DISTRIBUTIONS AND TAX INFORMATION Distributions Dividends from net investment income will generally be made monthly and distributions from net profits from the sale of securities are generally made annually.Also, the Fund typically distributes any undistributed net investment income on or about December 31 of each year.Any net capital gains realized through the period ended October 31 of each year will also be distributed by December 31 of each year. Each distribution by the Fund is accompanied by a brief explanation of the form and character of the distribution.In January of each year, the Fund will issue to each shareholder a statement of the federal income tax status of all distributions. Tax Information Each series of the Trust is treated as a separate entity for federal income tax purposes.The Fund, as a series of the Trust, intends to qualify and elects to be treated as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing and amount of distributions.The Fund’s policy is to distribute to its shareholders all of its investment company taxable income and any net realized long term capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes.However, the Fund can give no assurances that distributions will be sufficient to eliminate all taxes.To avoid the nondeductible excise tax, the Fund must also distribute (or be deemed to have distributed) by December 31 of each calendar year (i) at least 98% of its ordinary income for such year, (ii) at least 98.2% of the excess of its realized capital gains over its realized capital losses for the 12 month period ending on October 31 during such year, and (iii) any amounts from the prior calendar year that were not distributed and on which no federal income tax was paid by the Fund or shareholders. In order to qualify as a regulated investment company, the Fund must, among other things, derive at least 90% of its gross income each year from dividends, interest, payments with respect to loans of stock and securities, gains from the sale or other disposition of stock or securities or foreign currency gains related to investments in stock or securities, or other income (generally including gains from options, futures or forward contracts) derived with respect to the business of investing in stock, securities or currency, and net income derived from an interest in a qualified publicly traded partnership.The Fund must also satisfy the following two asset diversification tests.At the end of each quarter of each taxable year, (i) at least 50% of the value of the Fund’s total assets must be represented by cash and cash items (including receivables), U.S. Government securities, the securities of other regulated investment companies, and other securities, with such other securities being limited in respect of any one issuer to an amount not greater than 5% of the value of the Fund’s total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the Fund’s total assets may be invested in the securities of any one issuer (other than U.S. Government securities or the securities of other regulated investment companies), the securities of any two or more issuers (other than the securities of other regulated investment companies) that the Fund controls (by owning 20% or more of their outstanding voting stock) and that are determined to be engaged in the same or similar trades or businesses or related trades or businesses, or the securities of one or more qualified publicly traded partnerships.The Fund must also distribute each taxable year sufficient dividends to its shareholders to claim a dividends paid deduction equal to at least the sum of 90% of the Fund’s investment company taxable income (which generally includes dividends, interest, and the excess of net short-term capital gain over net long-term capital loss) and 90% of the Fund’s net tax-exempt interest, if any. Table of Contents - Statement of Additional Information B-35 Net investment income generally consists of interest and dividend income, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carryforward of the Fund. Distributions of net investment income and net short term capital gains are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by the Fund may be qualified dividend income currently eligible for taxation at long-term capital gain rates to the extent the Fund reports the amount distributed as a qualifying dividend and certain holding period requirements are met.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent the Fund reports the amount distributed as a qualifying dividend.The aggregate amount so reported to either individual or corporate shareholders cannot, however, exceed the aggregate amount of qualifying dividends received by the Fund for its taxable year.In view of the Fund’s investment policies, it is expected that dividends from domestic corporations will be part of the Fund’s gross income and that, accordingly, part of the distributions by the Fund may be eligible for qualified dividend income treatment for individual shareholders, or for the dividends-received deduction for corporate shareholders.However, the portion of the Fund’s gross income attributable to qualifying dividends is largely dependent on the Fund’s investment activities for a particular year and therefore cannot be predicted with any certainty.Further, the dividends-received deduction may be reduced or eliminated if Fund shares held by a corporate investor are treated as debt financed or are held for less than 46 days. Any long-term capital gain distributions are taxable to shareholders as long-term capital gains regardless of the length of time shares have been held.Capital gains distributions are not eligible for qualified dividend income treatment or the dividends received deduction referred to in the previous paragraph.There is no requirement that the Fund take into consideration any tax implications when implementing its investment strategy. Distributions of any net investment income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received or deemed to be received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December 31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax.Shareholders should note that the Fund may make taxable distributions of income and capital gains even when share values have declined. The Fund may be subject to foreign withholding taxes on dividends and interest earned with respect to securities of foreign corporations. Redemption of Fund shares may result in recognition of a taxable gain or loss.Any loss realized upon redemption of shares within six months from the date of their purchase will be treated as a long term capital loss to the extent of any amounts treated as distributions of long term capital gains during such six month period.Any loss realized upon a redemption may be disallowed under certain wash sale rules to the extent shares of the Fund are purchased (through reinvestment of distributions or otherwise) within 30 days before or after the redemption. Table of Contents - Statement of Additional Information B-36 Under the Code, the Fund will be required to report to the Internal Revenue Service (“IRS”) all distributions of taxable income and capital gains as well as gross proceeds from the redemption of Fund shares, except in the case of exempt shareholders, which includes most corporations.Pursuant to the backup withholding provisions of the Code, distributions of any taxable income and capital gains and proceeds from the redemption of Fund shares may be subject to withholding of federal income tax at the rate of 28% in the case of non-exempt shareholders who fail to furnish the Fund with their taxpayer identification numbers and with required certifications regarding their status under the federal income tax law or if the IRS notifies the Fund that such backup withholding is required.If the withholding provisions are applicable, any such distributions and proceeds, whether taken in cash or reinvested in additional shares, will be reduced by the amounts required to be withheld.Corporate and other exempt shareholders should provide the Fund with their taxpayer identification numbers or certify their exempt status in order to avoid possible erroneous application of backup withholding.Backup withholding is not an additional tax and any amounts withheld may be credited against a shareholder’s ultimate federal income tax liability if proper documentation is provided. The Fund reserves the right to refuse to open an account for any person failing to provide a certified taxpayer identification number. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. citizens or residents and U.S. domestic corporations, partnerships, trusts and estates.Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the Fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30% (or at a lower rate under an applicable income tax treaty) on amounts constituting ordinary income. This discussion and the related discussion in the Prospectus have been prepared by Fund management.The information above is only a summary of some of the tax considerations generally affecting the Fund and its shareholders.No attempt has been made to discuss individual tax consequences and this discussion should not be construed as applicable to all shareholders’ tax situations.Investors should consult their own tax advisors to determine the suitability of the Fund and the applicability of any state, local or foreign taxation.Paul Hastings has expressed no opinion in respect thereof. DISTRIBUTION AGREEMENT The Trust has entered into a Distribution Agreement (the “Distribution Agreement”) with Quasar Distributors, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202 (the “Distributor”), pursuant to which the Distributor acts as the Fund’s distributor, provides certain administration services and promotes and arranges for the sale of Fund shares.The offering of the Fund’s shares is continuous.The Distributor, USBFS, and Custodian are all affiliated companies.The Distributor is a registered broker-dealer and member of FINRA. The Distribution Agreement has an initial term of up to two years and will continue in effect only if such continuance is specifically approved at least annually by the Board or by vote of a majority of the Fund’s outstanding voting securities and, in either case, by a majority of the Trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of the Fund on 60 days’ written notice when authorized either by a majority vote of the Fund’s shareholders or by vote of a majority of the Board, including a majority of the Trustees who are not “interested persons” (as defined in the 1940 Act) of the Trust, or by the Distributor on 60 days’ written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act). Table of Contents - Statement of Additional Information B-37 RULE 12b-1 DISTRIBUTION AND SERVICE PLAN The Fund has adopted a Distribution and Service Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act under which the Class A and Class C shares of the Fund pay the Distributor an amount which is accrued daily and paid quarterly, at an annual rate of 0.25% and 1.00% of the average daily net assets, respectively.The Plan provides that the Distributor may use all or any portion of such fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Plan, or to provide certain shareholder services.Amounts paid under the Plan, by the Fund, are paid to the Distributor to reimburse it for costs of the services it provides and the expenses it bears in the distribution of the Fund’s Class A and Class C shares, including overhead and telephone expenses; printing and distribution of prospectuses and reports used in connection with the offering of the Fund’s shares to prospective investors; and preparation, printing and distribution of sales literature and advertising materials.In addition, payments to the Distributor under the Plan reimburse the Distributor for payments it makes to selected dealers and administrators which have entered into Service Agreements with the Distributor for services provided to shareholders of the Fund.The services provided by selected dealers pursuant to the Plan are primarily designed to promote the sale of shares of the Fund and include the furnishing of office space and equipment, telephone facilities, personnel and assistance to the Fund in servicing such shareholders.The services provided by the administrators pursuant to the Plan are designed to provide support services to the Fund and include establishing and maintaining shareholders’ accounts and records, processing purchase and redemption transactions, answering routine client inquiries regarding the Fund and providing other services to the Fund as may be required. Under the Plan, the Trustees are furnished quarterly with information detailing the amount of expenses paid under the Plan and the purposes for which payments were made.The Plan may be terminated at any time by vote of a majority of the Trustees of the Trust who are not interested persons.Continuation of the Plan is considered by such Trustees no less frequently than annually.With the exception of the Distributor in its capacity as the Fund’s principal underwriter, no interested person has or had a direct or indirect financial interest in the Plan or any related agreement. While there is no assurance that the expenditures of Fund assets to finance the distribution of shares will have the anticipated results, the Board believes there is a reasonable likelihood that one or more of such benefits will result, and because the Board is in a position to monitor the distribution expenses, it is able to determine the benefit of such expenditures in deciding whether to continue the Plan. SHAREHOLDER SERVICING PLAN Pursuant to a Shareholder Servicing Plan (the “Servicing Plan”) adopted by the Trust and established by the Fund with respect to Class A and Class C shares of the Fund, the Advisor is authorized to provide, or arrange for others to provide personal shareholder services relating to the servicing and maintenance of shareholder accounts not otherwise provided to the Fund (“Shareholder Servicing Activities”).Under the Servicing Plan, the Advisor may enter into shareholder service agreements with securities broker-dealers and other securities professionals (“Service Organizations”) who provide Shareholder Servicing Activities for their clients invested in the Fund. Shareholder Servicing Activities shall include one or more of the following:(1)establishing and maintaining accounts and records relating for shareholders of the Fund; (2)aggregating and processing orders involving the shares of the Fund; (3)processing dividend and other distribution payments from the Fund on behalf of shareholders; (4)providing information to shareholders as to their ownership of Fund shares or about other aspects of the operations of the Fund; (5) preparing tax reports or forms on behalf of shareholders; (6)forwarding communications from the Fund to shareholders; (7)assisting shareholders in changing the Fund’s records as to their addresses, dividend options, account registrations or other data; (8)providing sub-accounting with respect to shares beneficially owned by shareholders, or the information to the Fund necessary for sub-accounting; (9)responding to shareholder inquiries relating to the services performed; (10)providing shareholders with a service that invests the assets of their accounts in shares pursuant to specific or pre-authorized instructions; and (11)providing such other similar services as the Advisor may reasonably request to the extent the Service Organization is permitted to do so under applicable statutes, rules or regulations. Table of Contents - Statement of Additional Information B-38 As compensation for the Shareholder Servicing Activities, the Class A and Class C shares each pay the Advisor a fee of up to 0.10% of the class’s average daily net assets of the shares owned by investors for which the shareholder servicing agent maintains a servicing relationship. MARKETING AND SUPPORT PAYMENTS The Advisor, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or other compensation to certain financial intermediaries who sell shares of the Fund. Such payments may be divided into categories as follows: Support Payments.Payments may be made by the Advisor to certain Financial Intermediaries in connection with the eligibility of the Fund to be offered in certain programs and/or in connection with meetings between the Fund’s representatives and Financial Intermediaries and its sales representatives. Such meetings may be held for various purposes, including providing education and training about the Fund and other general financial topics to assist financial intermediaries’ sales representatives in making informed recommendations to, and decisions on behalf of, their clients. Entertainment, Conferences and Events.The Advisor also may pay cash or non-cash compensation to sales representatives of financial intermediaries in the form of (i)occasional gifts; (ii)occasional meals, tickets or other entertainments; and/or (iii)sponsorship support for the financial intermediary’s client seminars and cooperative advertising.In addition, the Advisor may pay for exhibit space or sponsorships at regional or national events of financial intermediaries. The prospect of receiving, or the receipt of additional payments or other compensation as described above by financial intermediaries may provide such intermediaries and/or their salespersons with an incentive to favor sales of shares of the Fund, and other mutual funds whose affiliates make similar compensation available, over sale of shares of mutual funds (or non-mutual fund investments) not making such payments. You may wish to take such payment arrangements into account when considering and evaluating any recommendations relating to Fund shares. ANTI-MONEY LAUNDERING PROGRAM The Trust has established an Anti-Money Laundering Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor and Transfer Agent have established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity, checking shareholder names against designated government lists, including Office of Foreign Asset Control (“OFAC”), and a complete and thorough review of all new opening account applications.The Trust will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. Table of Contents - Statement of Additional Information B-39 FINANCIAL STATEMENTS Investors in the Fund will be informed of the Fund’s progress through periodic reports.Financial statements certified by an independent registered public accounting firm will be submitted to shareholders at least annually.Since the Fund had not commenced operations as of the date of this SAI, no financial statements are available. Table of Contents - Statement of Additional Information B-40 APPENDIX A Commercial Paper Ratings Moody’s Investors Service, Inc. Prime-1Issuers (or related supporting institutions) rated “Prime-1” have a superior ability for repayment of senior short-term debt obligations.“Prime-1” repayment ability will often be evidenced by many of the following characteristics: leading market positions in well-established industries, high rates of return on funds employed, conservative capitalization structures with moderate reliance on debt and ample asset protection, broad margins in earnings coverage of fixed financial charges and high internal cash generation, and well-established access to a range of financial markets and assured sources of alternate liquidity. Prime-2Issuers (or related supporting institutions) rated “Prime-2” have a strong ability for repayment of senior short-term debt obligations.This will normally be evidenced by many of the characteristics cited above but to a lesser degree.Earnings trends and coverage ratios, while sound, will be more subject to variation.Capitalization characteristics, while still appropriate, may be more affected by external conditions.Ample alternative liquidity is maintained. Standard & Poor’s Ratings Group A-1This highest category indicates that the degree of safety regarding timely payment is strong.Those issues determined to possess extremely strong safety characteristics are denoted with a plus (+) sign designation. A-2Capacity for timely payment on issues with this designation is satisfactory.However, the relative degree of safety is not as high as for issues designated “A-1”. Corporate Bond Ratings Moody’s Investors Service, Inc. Aaa: Bonds which are rated Aaa are judged to be of the best quality.They carry the smallest degree of investment risk and are generally referred to as “gilt edge.”Interest payments are protected by a large or by an exceptionally stable margin and principal is secure.While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa: Bonds which are rated Aa are judged to be of high quality by all standards.Together with the Aaa group they comprise what are generally known as high grade bonds.They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuations or protective elements may be of greater amplitude or there may be other elements present which make long-term risks appear somewhat larger than in Aaa securities. A: Bonds which are rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations.Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa: Bonds which are rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured.Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time.Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Table of Contents - Statement of Additional Information B-41 Ba: Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured.Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future.Uncertainty of position characterizes bonds in this class. B: Bonds which are rated B generally lack characteristics of the desirable investment.Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa: Bonds which are rated Caa are of poor standing.Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca: Bonds which are rated Ca represent obligations which are speculative in a high degree.Such issues are often in default or have other marked shortcomings. C: Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospectus of ever attaining any real investment standing.Moody’s applies numerical modifiers, 1, 2 and 3 in each generic rating classification from Aa through B in its corporate bond rating system.The modified 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. Standard & Poor’s Ratings Group AAA: Bonds rated AAA are highest grade debt obligations.This rating indicates an extremely strong capacity to pay principal and interest. AA: Bonds rated AA also qualify as high-quality debt obligations.Capacity to pay principal and interest is very strong, and in the majority of instances they differ from AAA issues only in small degree. A: Bonds rated A have a strong capacity to pay principal and interest, although they are more susceptible to the adverse effects of changes in circumstances and economic conditions. BBB: Bonds rated BBB are regarded as having an adequate capacity to pay principal and interest.Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay principal and interest for bonds in this category than for bonds in the A category. BB, B, CCC, CC, C: Bonds rated BB, B, CCC, CC and C are regarded on balance as predominantly speculative with respect to capacity to pay interest and repay principal BB indicates the least degree of speculation and C the highest.While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposure to adverse conditions. BB: Bonds rated BB have less near-term vulnerability to default than other speculative issues.However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to inadequate capacity to meet timely interest and principal payments.The BB rating category is also used for debt subordinated to senior debt that is assigned an actual or implied BBB- rating. B: Bonds rated B have a greater vulnerability to default but currently have the capacity to meet interest payments and principal repayments.Adverse business, financial, or economic conditions will likely impair capacity or willingness to pay interest and repay principal.The B rating category is also used for debt subordinated to senior debt that is assigned an actual or implied BB or BB-rating. Table of Contents - Statement of Additional Information B-42 CCC: Bonds rated CCC have a currently identifiable vulnerability to default and are dependent upon favorable business, financial, and economic conditions to meet timely payment of interest and repayment of principal.In the event of adverse business, financial, or economic conditions, it is not likely to have the capacity to pay interest and repay principal.The CCC rating category is also used for debt subordinated to senior debt that is assigned an actual or implied B or B- rating. CC: The rating CC typically is applied to debt subordinated to senior debt which is assigned an actual or implied CCC- debt rating.The C rating may be used to cover a situation where a bankruptcy petition has been filed, but debt service payments are continued. CI: The rating CI is reserved for income bonds on which no interest is being paid. D: Bonds rated D are in payment default.The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless S&P believes that such payments are jeopardized. Plus (+) or Minus (-): The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing with the major categories. Table of Contents - Statement of Additional Information B-43 APPENDIX B SHENKMAN CAPITAL MANAGEMENT, INC. PROXY VOTING POLICY AND PROCEDURES September 2012 Set forth below are the policies and procedures of Shenkman Capital with respect to proxy voting. This statement does not attempt to describe every regulatory and compliance requirement applicable to proxy voting, but rather summarizes some of the issues involved and establishes general rules and procedures. Although this statement expressly addresses proxy voting, the policies and procedures set forth herein apply to any solicitation of votes with respect to securities held in a fully discretionary client account, such as, for example, the solicitation of the consent of the holders of fixed income securities to a proposed restructuring. I. POLICY Proxy voting is an important right of shareholders and reasonable care and diligence must be undertaken to ensure that such rights are properly and timely exercised. When Shenkman Capital has discretion to vote the proxies of its clients, it will vote those proxies in the best interest of its clients and in accordance with this statement. II. PROXY VOTING PROCEDURES (a) Shenkman Capital will instruct each custodian for a discretionary client account to deliver to Shenkman Capital all proxy solicitation materials received with respect to the account. Shenkman Capital will review the securities held in its discretionary client accounts on a regular basis to confirm that it receives copies of all proxy solicitation materials concerning such securities. Shenkman Capital will vote all proxies on behalf of discretionary client accounts after carefully considering all proxy solicitation materials and other information and facts it deems relevant. A Portfolio Manager will make all voting decisions on behalf of a discretionary client account based solely on his/her determination of the best interests of that account. Shenkman Capital will use reasonable efforts to respond to each proxy solicitation by the deadline for such response. (b) All proxies received by Shenkman Capital will be sent to the Portfolio Administration Department for processing as follows: (1)maintain a record of each proxy received; determine which accounts managed by Shenkman Capital hold the security to which the proxy relates; forward the proxy to a Portfolio Manager together with a list of accounts that hold the security, the number of votes each account controls (reconciling any duplications), and the date by which Shenkman Capital must vote the proxy in order to allow enough time for the completed proxy to be returned to the issuer via the custodian prior to the vote taking place; absent material conflicts (see Section IV), a Portfolio Manager will determine how Shenkman Capital should vote the proxy. The Portfolio Manager will send its decision on how Shenkman Capital will vote a proxy to the Portfolio Administration Department, which will be responsible for making sure the proxy has been completed and returned to issuer and/or the custodian in a timely and appropriate manner. Table of Contents - Statement of Additional Information B-44 Shenkman Capital’s General Counsel shall monitor the firm’s processing of proxy statements to assure that all proxy statements are handled and processed in accordance with this statement. The General Counsel will designate one or more team members of the firm to be responsible for insuring that all proxy statements are received and that Shenkman Capital responds to them in a timely manner. III.VOTING GUIDELINES Shenkman Capital will review all proxy solicitation materials it receives concerning securities held in a discretionary client account. Shenkman Capital will evaluate all such information and may seek additional information from the party soliciting the proxy and independent corroboration of such information when Shenkman Capital considers it appropriate and when it is reasonably available. In the absence of specific voting guidelines from the client, Shenkman Capital will vote proxies in the best interests of each particular client, which may result in different voting results for proxies for the same issuer. Shenkman Capital believes that voting proxies in accordance with the following guidelines is in the best interests of its clients. Generally, Shenkman Capital will vote FOR a proposal when it believes that the proposal serves the best interests of the discretionary client account whose proxy is solicited because, on balance, the following factors predominate: (a)the proposal has a positive economic effect on shareholder value; (b)the proposal poses no threat to existing rights of shareholders; (c) the dilution, if any, of existing shares that would result from approval of the proposal is warranted by the benefits of the proposal; and (d) the proposal does not limit or impair accountability to shareholders on the part of management and the board of directors. Generally, Shenkman Capital will vote AGAINST a proposal if it believes that, on balance, the following factors predominate: (a)the proposal has an adverse economic effect on shareholder value; (b) the proposal limits the rights of shareholders in a manner or to an extent that is not warranted by the benefits of the proposal; (c)the proposal causes significant dilution of shares that is not warranted by the benefits of the proposal; (d) the proposal limits or impairs accountability to the shareholders on the part of management or the board of directors; or (e) the proposal is a shareholder initiative that Shenkman Capital believes wastes time and resources of the company or reflects the grievance of one individual. Table of Contents - Statement of Additional Information B-45 Shenkman Capital will ABSTAIN from voting proxies when it believes that it is appropriate.Usually, this occurs when Shenkman Capital believes that a proposal will not have a material effect on the investment strategy it pursues for its discretionary client accounts. IV.CONFLICTS OF INTEREST Due to the size and nature of Shenkman Capital’s operations and its limited affiliations in the securities industry, Shenkman Capital does not expect that material conflicts of interest will arise between it and a discretionary client account over proxy voting. Shenkman Capital recognizes, however, that such conflicts may arise from time to time, such as, for example, when Shenkman Capital or one of its affiliates has a business arrangement that could be affected by the outcome of a proxy vote or has a personal or business relationship with a person seeking appointment or reappointment as a director of a company. If a material conflict of interest arises, Shenkman Capital will determine whether voting in accordance with the voting guidelines and factors described above is in the best interests of the client. Under no circumstances will Shenkman Capital place its own interests ahead of the interests of its discretionary client accounts in voting proxies. If Shenkman Capital determines that the proxy voting policies do not adequately address a material conflict or interest related to a proxy, Shenkman Capital will provide the affected client with copies of all proxy solicitation materials received by Shenkman Capital with respect to that proxy, notify that client of the actual or potential conflict of interest, and of Shenkman Capital’s intended response to the proxy request (which response will be in accordance with the policies set forth in this statement), and request that the client consent to Shenkman Capital’s intended response. If the client consents to Shenkman Capital’s intended response or fails to respond to the notice within a reasonable period of time specified in the notice, Shenkman Capital will vote the proxy as described in the notice. If the client objects to Shenkman Capital’s intended response, Shenkman Capital will vote the proxy as directed by the client. V.DISCLOSURE (a) Shenkman Capital will disclose in its Form ADV, Part 2A that clients may contact Shenkman Capital (via e-mail or telephone) in order to obtain information on how Shenkman Capital voted such client’s proxies, and to request a copy of this statement. If a client requests this information, Shenkman Capital will prepare a written response to the client that lists, with respect to each voted proxy that the client has inquired about: (i) the name of the issuer; (ii) the proposal voted upon, and (iii) how Shenkman Capital voted the client’s proxy. (b) A concise summary of this statement will be included in Shenkman Capital’s Form ADV, Part II, and will be updated whenever these policies and procedures are updated. Shenkman Capital will arrange for a copy of this summary to be sent to all existing clients as part of its annual distribution of its Form ADV, Part 2A. Table of Contents - Statement of Additional Information B-46 VI.RECORDKEEPING Shenkman Capital will maintain files relating to its proxy voting procedures in an easily accessible place. Records will be maintained and preserved for six (6) years from the end of the fiscal year during which the last entry was made on a record, with the three (3) immediately preceding calendar years plus the current calendar year-to-date in an appropriate office of Shenkman Capital;. Records of the following will be included in the files: (a)copies of these proxy voting policies and procedures, and any amendments thereto; (b) a copy of each proxy statement that it receives; provided, however, that Shenkman Capital may rely on obtaining a copy of proxy statements from the SEC’s EDGAR system for those proxy statements that are so available; (c)a record of each vote that Shenkman Capital casts; (d) a copy of any document Shenkman Capital created that was material to making a decision how to vote proxies, or that memorializes that decision; and (e) a copy of each written client request for information on how Shenkman Capital voted such client’s proxies, and a copy of any written response to any (written or oral) client request for information on how Shenkman Capital voted its proxies. Table of Contents - Statement of Additional Information B-47 PART C (Shenkman Short Duration High Income Fund) OTHER INFORMATION Item 28.Exhibits (a) Agreement and Declaration of Trust dated October3,1996, was previously filed with the Trust’s Registration Statement on Form N-1A on December6,1996, and is incorporated herein by reference. (b) Amended and Restated By-Laws dated June27,2002, were previously filed with Post-Effective Amendment No. 113 to the Trust’s Registration Statement on Form N-1A on January28,2003, and are incorporated herein by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference into the Trust’s Agreement and Declaration of Trust and Amended and Restated By-Laws. (d) Investment Advisory Agreement dated October 30, 2012 between the Trust and Shenkman Capital Management, Inc. – filed herewith. (e) Form of Distribution Agreement dated September 20, 2012– filed herewith. (f) Bonus or Profit Sharing Contracts – not applicable. (g) Custody Agreement dated June 6, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on Form N-1A on June 28, 2006, and is incorporated herein by reference. (i) Amendment dated September 20, 2012 to the Custody Agreement – filed herewith. (h) Other Material Contracts (i) Fund Administration Servicing Agreement dated June 8, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on Form N-1A on June 28, 2006, and is incorporated herein by reference. (A) Amendment dated September 20, 2012 to the Fund Administration Servicing Agreement – filed herewith. (ii) Transfer Agent Servicing Agreement dated June 8, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on FormN-1A on June 28, 2006, and is incorporated herein by reference. (A) Addendum dated March 26, 2009, to the Transfer Agent Servicing Agreement was previously filed with Post-Effective Amendment No. 282 to the Trust’s Registration Statement on Form N-1A on April 21, 2009, and is incorporated herein by reference. (B) Amendment dated September 20, 2012 to the Transfer Agent Servicing Agreement – filed herewith. (iii) Fund Accounting Servicing Agreement dated June 8, 2006, was previously filed with Post-Effective Amendment No. 222 to the Trust’s Registration Statement on FormN-1A on June 28, 2006, and is incorporated herein by reference. (A) Amendment dated September 20, 2012 to the Fund Accounting Servicing Agreement – filed herewith. C-1 (iv) Operating Expenses Limitation Agreement dated October 30, 2012 – filed herewith. (v) Powers of Attorney. (A) Power of Attorney (O’Connor, Rebhan, Redwine and Wofford) was previously filed with Post-Effective Amendment No. 275 to the Trust’s Registration Statement on Form N-1A on January 23, 2009, and is incorporated herein by reference. (B) Power of Attorney (Diederich) dated January 6, 2011, was previously filed with Post-Effective Amendment No. 340 to the Trust’s Registration Statement on Form N-1A on January 14, 2011, and is incorporated herein by reference. (vi) Shareholder Servicing Plan – filed herewith. (i) Legal Opinion – filed herewith. (j) Consent of Independent Registered Public Accounting Firm – filed herewith. (k) Omitted Financial Statements – not applicable. (l) Subscription Agreements dated February 25, 1997, were previously filed with Pre-Effective Amendment No.2 to the Trust’s Registration Statement on Form N-1A on February 28, 1997, and are incorporated herein by reference. (m) Rule 12b-1 Plan – filed herewith. (n) Rule 18f-3 Plan – filed herewith. (o) Reserved. (p) Codes of Ethics. (i) Code of Ethics applicable to the Registrant dated June 2012 was previously filed with Post-Effective Amendment No.430 to the Trust’s Registration Statement on Form N-1A on June22,2012, and is incorporated herein by reference. (ii) Code of Ethics for Advisor was previously filed with Post-Effective Amendment No.447 to the Trust’s Registration Statement on Form N-1A on August 16,2012, and is incorporated herein by reference. (iii) Code of Ethics for Access Persons of Quasar Distributors, LLC dated September 1, 2005, was previously filed with Post-Effective Amendment No. 257 to the Trust’s Registration Statement on Form N-1A on January 28, 2008, and is incorporated herein by reference. C-2 Item 29.Persons Controlled by or Under Common Control with Registrant. No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification. Reference is made to Article VII of the Registrant’s Agreement and Declaration of Trust, Article VI of Registrant’s Amended and Restated By-Laws and Paragraph 7 of the Distribution Agreement. Pursuant to Rule 484 under the Securities Act of 1933, as amended (the “Securities Act”), the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission (“SEC”) such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of the Investment Adviser. With respect to the Advisor (Shenkman Capital Management, Inc.), the response to this Item will be incorporated by reference to the Advisor’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the SEC (File No. 801-25180), dated September 27, 2012.The Advisor’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Intrepid Capital Management Funds Trust Advisors Series Trust IronBridge Funds, Inc. Aegis Funds Jacob Funds, Inc. Aegis Value Fund, Inc. Jacob Funds II Allied Asset Advisors Funds Jensen Portfolio, Inc. Alpine Equity Trust Keystone Mutual Funds Alpine Income Trust Kirr Marbach Partners Funds, Inc. Alpine Series Trust Litman Gregory Funds Trust Ambassador Funds LKCM Funds Artio Global Funds LoCorr Investment Trust Barrett Opportunity Fund, Inc. Lord Asset Management Trust Brandes Investment Trust MainGate Trust Brandywine Blue Fund, Inc. Managed Portfolio Series Brandywine Fund, Inc. Matrix Advisors Value Fund, Inc. Bridges Investment Fund, Inc. Merger Fund Brookfield Investment Funds Monetta Fund, Inc. Brown Advisory Funds Monetta Trust Buffalo Funds Nicholas Family of Funds, Inc. Country Mutual Funds Trust Permanent Portfolio Family of Funds, Inc. Cushing Funds Trust Perritt Funds, Inc. DoubleLine Funds Trust Perritt Microcap Opportunities Fund, Inc. Empiric Funds, Inc. PRIMECAP Odyssey Funds ETF Series Solutions Professionally Managed Portfolios Evermore Funds Trust Prospector Funds, Inc. First American Funds, Inc. Provident Mutual Funds, Inc. First American Investment Funds, Inc. Purisima Funds First American Strategy Funds, Inc. Rainier Investment Management Mutual Funds Glenmede Fund, Inc. RBC Funds Trust Glenmede Portfolios SCS Financial Funds Greenspring Fund, Inc. Thompson IM Funds, Inc. Guinness Atkinson Funds TIFF Investment Program, Inc. Harding Loevner Funds, Inc. Trust for Professional Managers Hennessy Funds Trust USA Mutuals Hennessy Funds, Inc. Wall Street Fund Hennessy Mutual Funds, Inc. Wexford Trust/PA Hennessy SPARX Funds Trust Wisconsin Capital Funds, Inc. Hotchkis & Wiley Funds WY Funds C-3 (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None John Kinsella(3) Assistant Treasurer None Brett Scribner(3) Assistant Treasurer None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (3) This individual is located at 800 Nicollet Mall, Minneapolis, Minnesota, 55402. (c)Not applicable. C-4 Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended (the “1940 Act”), are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI53202 Registrant’s Custodian U.S. Bank National Association Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, WI53212 Registrant’s Investment Adviser Shenkman Capital Management, Inc. 461 Fifth Avenue, 22nd Floor New York, NY 10017 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, WI53202 Item 34.Management Services Not Discussed in Parts A and B. Not Applicable. Item 35.Undertakings. Not Applicable. C-5 SIGNATURES Pursuant to the requirements of the Securities Act and the 1940 Act, the Registrant certifies that this Post-Effective Amendment No. 460 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) and has duly caused this Post-Effective Amendment No. 460 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 30th day of October, 2012. Advisors Series Trust By: /s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 460 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Sallie P. Diederich* Trustee October 30, 2012 Sallie P. Diederich Donald E. O’Connor* Trustee October 30, 2012 Donald E. O’Connor George Rebhan* Trustee October 30, 2012 George Rebhan George T. Wofford* Trustee October 30, 2012 George T. Wofford Joe D. Redwine* Trustee, Chairman and October 30, 2012 Joe D. Redwine Chief Executive Officer /s/ Cheryl L. King Treasurer and October 30, 2012 Cheryl L. King Principal Financial Officer /s/ Douglas G. Hess President and October 30, 2012 Douglas G. Hess Principal Executive Officer *By: /s/ Douglas G. Hess October 30, 2012 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney C-6 EXHIBIT INDEX Exhibit Exhibit No. Investment Advisory Agreement EX.99.d Form of Distribution Agreement EX.99.e Amendment to the Custody Agreement EX.99.g.i Amendment to the Fund Administration Servicing Agreement EX.99.h.i.A Amendment to the Transfer Agent Servicing Agreement EX.99.h.ii.B Amendment to the Fund Accounting Servicing Agreement EX.99.h.iii.A Operating Expenses Limitation Agreement EX.99.h.iv Shareholder Servicing Plan EX.99.h.vi Legal Opinion EX.99.i Consent of Independent Registered Public Accounting Firm EX.99.j Rule 12b-1 Plan EX.99.m Rule 18f-3 Plan EX.99.n C-7
